      Case 20-03092-mvl Doc 194 Filed 05/03/21           Entered 05/03/21 16:34:25     Page 1 of 66




The following constitutes the ruling of the court and has the force and effect therein described.



Signed May 3, 2021
                                           United States Bankruptcy Judge
______________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

                                                   §
       In re:                                      § Chapter 7
                                                   §
       ESSENTIAL FINANCIAL                         § Case No. 18-33108
       EDUCATION, INC.                             §
                                                   §
                Debtor.                            §
                                                   §
                                                   §
       DANIEL SHERMAN, CHAPTER 7                   §
       TRUSTEE,                                    §
                                                   §
                Plaintiff,                         §
                                                   §
       v.                                          § Adv. Pro. No. 20-3092
                                                   §
       OTA FRANCHISE                               §
       CORPORATION,                                §
                                                   §
                Defendant.                         §

                        MEMORANDUM OPINION AND ORDER REGARDING
                         CROSS-MOTIONS FOR SUMMARY JUDGMENT OF
                        THE TRUSTEE AND OTA FRANCHISE CORPORATION



                                                     1
Case 20-03092-mvl Doc 194 Filed 05/03/21                      Entered 05/03/21 16:34:25              Page 2 of 66




         Before this Court are cross-motions for summary judgment: 1) the Motion for Partial

Summary Judgment (the “Trustee Motion”) and Brief in Support (the “Trustee Brief”),1 filed by

Daniel Sherman, the duly appointed Chapter 7 Trustee (the “Trustee”) for the bankruptcy estate

of Essential Financial Education, Inc. (the “Debtor” or “Essential”); and 2) the Motion for Partial

Summary Judgment (the “OTAF Motion”) and Brief in Support (the “OTAF Brief”)2 filed by

OTA Franchise Corporation (“OTAF” or the “Defendant”). The Court will refer to the Trustee

Motion, the Trustee Brief, the OTAF Motion, and the OTAF Brief collectively as the “Summary

Judgment Motions.” In the Trustee Motion, the Trustee requests summary judgment on the first

four causes of action contained in his Original Adversary Complaint to Avoid and Recover

Transfers (the “Complaint”).3 Two of these counts deal with actual and constructive fraudulent

transfers under § 548(a)(1) of the Bankruptcy Code,4 and the remaining causes of action are for

actual and constructive fraudulent transfers brought pursuant to § 544(b) of the Bankruptcy Code

and the Texas Uniform Fraudulent Transfer Act (“TUFTA”), which is codified in Chapter 24 of

the Texas Business and Commerce Code. The Trustee also requests summary judgment on many

of the affirmative defenses OTAF asserted in its Answer (the “Answer”).5 OTAF, in turn, requests

summary judgment on the Trustee’s TUFTA causes of action, and the Trustee’s fifth cause of

action for avoidance of preferential transfers, where the Trustee claims that certain transfers made

to OTAF are avoidable preferences. For the reasons that follow, the Court will grant in part and

deny in part the Trustee Motion and will deny the OTAF Motion.


1
  ECF Nos. 50 and 56, respectively.
2
  ECF Nos. 47 and 48, respectively.
3
  ECF No. 1. As will be discussed further below, in the Trustee Motion, the Trustee purports to seek summary
judgment only as to the first three counts in the Complaint. ECF No. 50 ¶ 1. In the Trustee Brief and at oral argument,
however, the Trustee argued for summary judgment as to the first four counts in the Complaint. ECF No. 56 ¶¶ 1, 84.
OTAF did not address this inconsistency in its briefing or argument. As such, the Court will construe the Trustee
Motion as seeking summary judgment on the first four counts in the Complaint, consistent with the Trustee Brief.
4
  11 U.S.C. § 101 et seq. (the “Bankruptcy Code”).
5
  ECF No. 8.

                                                          2
Case 20-03092-mvl Doc 194 Filed 05/03/21                       Entered 05/03/21 16:34:25              Page 3 of 66




I.       Jurisdiction and Venue.
         This Court has subject matter jurisdiction over this proceeding pursuant to 28 U.S.C.

§ 1334. This is a core proceeding under 28 U.S.C. § 157(b). The bankruptcy court has authority

to adjudicate this matter pursuant to the United States District Court for the Northern District of

Texas Miscellaneous Order No. 33. Both parties have consented to this Court hearing this matter

and determining the issues on a final basis. The following shall constitute this Court’s reasoning

pursuant to Rule 56 of the Federal Rules of Civil Procedure, as made applicable in adversary

proceedings pursuant to Rule 7056 of the Federal Rules of Bankruptcy Procedure.

II.      Undisputed Facts6 and Procedural Posture.

         OTAF is a Nevada corporation that licenses independent trading and financial education

centers that utilize OTAF’s proprietary systems to offer their clients “efficient and cost-effective

trading education solutions.”7 OTAF operates under a franchise model in which it licenses its

intellectual property to various entities across the United States who operate “Online Trading

Academy Centers” in exchange for royalties and other fees paid to OTAF.

         In 2011, OTAF entered into a franchise agreement (the “2011 Agreement”) with Thomas

Caufield (“Caufield”), under which OTAF granted Caufield a license to operate an Online Trading

Academy Center in the Dallas area (the “Dallas Center”) in exchange for an initial franchise fee

of approximately $1.3 million (the “Franchise Fee”).8 The 2011 Agreement provided that




6
  Even after the Court allowed the parties to submit itemized lists of assertedly undisputed facts post-hearing, the
parties struggled to articulate, much less agree upon, what constituted an undisputed fact in this case. ECF Nos. 101,
102, 104 and 107. After careful review of the parties’ assertions, responses, and citations to the record, the following
will constitute the Court’s findings as to the material, undisputed facts for purposes of the Summary Judgment
Motions.
7
  ECF No. 49 at 15 (the “OTAF App.” at 18).
8
  ECF No. 55 at 27 (together with ECF No. 54, the “Trustee App.” at 0526).

                                                           3
Case 20-03092-mvl Doc 194 Filed 05/03/21                    Entered 05/03/21 16:34:25             Page 4 of 66




Caufield would also pay a royalty fee equal to the greater of $2 million or 10% of the gross

revenues of the Dallas Center,9 as well as a bevy of other fees.10

        Caufield raised the money to pay the Franchise Fee through a purported private placement

offering by OTA Holdings, LLC, a Wisconsin limited liability company Caufield owned and

operated.11      Through this private placement, Caufield raised between $600,000.00 and

$750,000.00.12

        By April of 2015, Caufield had fallen behind on approximately $200,000.00 in delinquent

royalty fees due to OTAF under the 2011 Agreement.13 To remedy this situation, Caufield sought

an additional investor in the Dallas Center. Caufield found such an investor in Michael Ludlow

(“Ludlow”), with whom he formed Essential. Ludlow invested $600,000.00 in exchange for a

33% ownership interest in Essential. Thereafter, Essential, through Caufield and Ludlow, began

negotiating with OTAF to transfer Caufield’s franchise license to Essential. OTAF eventually

agreed to grant Essential a franchise license in exchange for a payment of approximately

$500,000.00.14 On October 20, 2015, Essential and OTAF executed a new franchise agreement

(the “2015 Agreement”) under which Essential would run the Dallas Center.15

        Pursuant to the 2015 Agreement, OTAF retained the right to (i) access and inspect

Essential’s premises, (ii) interview its personnel and customers, and (iii) access its financial data,

including its bank information and Essential’s QuickBooks accounting data.16 OTAF also retained




9
  The flat minimum royalty fee was scheduled to increase every year to a cap of $5 million minimum royalties by the
Dallas Center’s third year of operation. OTAF App. at 25.
10
   OTAF App. at 25–27.
11
   Trustee App. at 0526.
12
   Id.
13
   Id. at 0563.
14
   Id. at 0572.
15
   Id. at 0111.
16
   See generally OTAF App. at 86–138 (encompassing the 2015 Agreement).

                                                        4
Case 20-03092-mvl Doc 194 Filed 05/03/21                       Entered 05/03/21 16:34:25               Page 5 of 66




the right to demand copies of tax returns.17 The 2015 Agreement also contained a section entitled

“Grant of Security Interest,” in which OTAF purported to take a security interest in “all proceeds

of [Essential’s] Online Trading Academy Center and in all of the assets, including equipment,

furniture, fixtures, and signs used by, at or in connection with, your Online Trading Academy

Center and its related business.”18 OTAF did not file a UCC-1 financing statement related to this

purported security agreement.19

         Part of OTAF’s business model included a mechanism for franchisees to contract with

Universal Guardian Acceptance, LLC (“UGA”) to provide factoring services to support or provide

cash flows to franchisees.20 UGA’s factoring services involved purchasing student contracts from

franchisees in exchange for the collection rights on those contracts.21 Essential entered into such

a factoring agreement with UGA on November 4, 2015 (the “UGA Agreement”).22 Essential,

pursuant to a similar mechanism, also entered into an agreement with Universal Account

Servicing, LLC (“UAS”), UGA’s affiliate, under which UAS provided collection services for

student contracts Essential did not factor (the “UAS Agreement”).23

         Only one year after entering into the 2015 Agreement, Essential found itself having

financial difficulties when it began bouncing payments for payroll tax liabilities to the IRS.24

Furthermore, in February of 2016, Caufield began circulating a “Private Placement Memorandum”

in which Tuition Funding Source, LLC (“TFS”), a separate legal entity that Caufield wholly


17
   See generally id. at 86–138.
18
   Id. at 115.
19
   Trustee App. at 0592; ECF No. 73 ¶ 22.
20
   ECF No. 75-1 at 4 (the “Trustee Sealed Resp. App.” at 0004).
21
   Trustee App. at 0687–88.
22
   Case No. 18-33108 (hereinafter the “Main Case”), ECF No. 133 ¶ 8. Caufield entered into the factoring agreement
with UGA in his individual capacity prior to the formation of, and transfer of the franchise to, Essential. Id. Essential
was made a party to the factoring agreement by novation.
23
   Id. ¶ 9. As with the factoring agreement, Caufield entered into the servicing agreement individually and Essential
was later substituted by a novation executed on November 4, 2015.
24
   Trustee App. at 0579.

                                                           5
Case 20-03092-mvl Doc 194 Filed 05/03/21                    Entered 05/03/21 16:34:25             Page 6 of 66




owned and managed, purported to offer a series of promissory notes in the principal amount of

$50,000 plus interest at an annualized rate of return of 17.9% with a repayment period of up to 15

months.25 Through this offering, TFS obtained funds from individuals, including several students

of Essential (the “Student Lenders”).

        Thereafter, in 2017, Caufield was served with a subpoena from the Securities and Exchange

Commission (the “SEC Subpoena”) related to an investigation into his personal affairs, including

his relationships with the Student Lenders.26 Caufield notified Gene Longobardi (“Longobardi”),

OTAF’s Chief Operating Officer, of the pending SEC investigation on November 24, 2017.

Shortly thereafter, on December 4, 2017, OTAF delivered to Essential two letters, each with the

subject line, “Notice of Defaults and Required Actions” (the “Incurable Breach Notice,” the

“Past Due Notice, and, collectively, the “Breach Notices”).27 In the Incurable Breach Notice,

OTAF informed Essential that it had received the SEC subpoena and that Essential had committed

several “incurable breaches” of the 2015 Agreement, including engaging in “misconduct that

unfavorably affect[ed] OTAF’s reputation” and committing “act[s] or omission[s] of fraud or

misrepresentation.”28 OTAF further provided in the Incurable Breach Notice that, “effective

immediately”:

        1. Tom Caufield is no longer a person qualified to be the “General Manager” as defined
           in the [2015 Agreement]. Mike Ludlow and Sean Manning have both qualified to
           operate in the capacity as General Manager.
        2. Tom Caufield must immediately take steps to transition out of all operations of the
           franchised business and by December 22 may not be involved in the operations of the
           [franchised] business in any capacity.




25
   ECF No. 76 at 52 (the “OTAF Resp. App.” at 561).
26
   ECF No. 104 ¶ 17 (noting that it is undisputed that Essential was not the target of the SEC’s investigation).
27
   Trustee App. at 0413–15 (the Incurable Breach Notice), 0420–22 (the Past Due Notice).
28
   Id. at 0413–14. OTAF alleged that Essential had breached Section 8.3 (Operation of the Franchised Business in
accordance with the Manuals), Section 11.1(F) (engaging in conduct that unfavorably affects OTAF’s reputation), and
Section 11.1(J) (committing any act or omission of fraud or misrepresentation).

                                                        6
Case 20-03092-mvl Doc 194 Filed 05/03/21                     Entered 05/03/21 16:34:25             Page 7 of 66




        3. Tom Caufield may have access to records of the franchised business solely for the
           purposes of responding to the [SEC Subpoena].29

Finally, OTAF demanded that “all possible actions (including the payment of money) must be

taken to put right any harms caused to any individuals who are customers of Online Trading

Academy.”30

        In the Past Due Notice, OTAF notified Essential that it was delinquent $101,467.62,

comprised of various invoices provided in an attached account statement.31 OTAF noted that

failure to pay such amounts when due constituted a breach of the 2015 Agreement if the

delinquency was not cured within 10 days from the date of the Past Due Notice.32 Finally, OTAF

required Essential to provide a “current operating credit card” for future purchases from OTAF

and “current banking information for ACH payments,” each of which was required pursuant to the

2015 Agreement.33

        The months following the Breach Notices saw the rapid devolution of Essential’s financial

existence. Nevertheless, Essential managed to wipe out the delinquent amounts owed to OTAF

by January 30, 2018.34 TFS, however, failed to maintain regular payments to the Student Lenders

during this period.35 Furthermore, beginning in April 2018, UGA and UAS began withholding

funds due to Essential under the respective factoring and collection agreements.36

        Caufield began searching for a buyer to whom to sell Essential’s assets sometime in

November of 2017.37 In January 2018, Essential entered into a letter of intent with Ahsan Raza


29
   Id. at 0414. The Incurable Breach Notice also noted that “[Caufield] no longer qualifies to own an Online Trading
Academy franchised business, [Ludlow] does.” Id. at 0415.
30
   Id. at 0415.
31
   Id. at 0420, 0422.
32
   Id. at 0420.
33
   Id. at 0421.
34
   Id. at 0310 (showing Essential’s “running balance” as ($0.00) on January 30, 2018).
35
   Id. at 0520.
36
   ECF No. 78-1 at 9 (the “OTAF Sealed App.” at 6).
37
   OTAF App. at 672 (excerpt from deposition of Thomas Caufield, December 8, 2020, at 422:11–19).

                                                         7
Case 20-03092-mvl Doc 194 Filed 05/03/21                    Entered 05/03/21 16:34:25             Page 8 of 66




(“Raza”), who then formed Paramount Strategies, Inc., for the purpose of purchasing Essential’s

assets.38 The 2015 Agreement, however, provided that Essential obtain OTAF’s consent to

transfer the franchise.39 Thus, OTAF began to apply pressure to Essential and assert control over

the sale process after Paramount signed the letter of intent, as described hereafter. On February

28, 2018, OTAF delivered correspondence to Essential, noting the executed letter of intent and

providing that OTAF would nevertheless terminate the franchise license unless: (1) Essential

provided its feedback on a draft asset purchase agreement by March 1, 2018, (2) Essential and

Paramount executed the ASA, subject to OTAF’s approval, by March 5, 2018, and (3) Essential

paid all amounts due to OTAF by March 5, 2018.40

        Essential and Paramount failed to consummate the sale by OTAF’s March 5, 2018

deadline. Nevertheless, in correspondence dated March 19, 2018, OTAF noted Essential’s “good

faith willingness to pursue” the asset sale.41 OTAF did not let up its pressure on Essential,

however, and provided a list of five additional conditions of its continued forbearance on

terminating the franchise license.42 In correspondence dated March 23, 2018, OTAF moved the

“finish line” and detailed several more conditions to its consent to the sale of Essential’s assets.43

These four conditions included requiring that the forthcoming asset purchase agreement provide

for specific payouts to OTAF and the Student Lenders before any payout to Essential or Caufield.44

The third numbered condition stated that “the terms of the Asset Purchase Agreement shall

designate the distribution of the Sale Price . . . as follows.”45 Payouts to OTAF for all sums due


38
   Id. (excerpt from deposition of Thomas Caufield, December 8, 2020, at 422:20–24); ECF No. 52 at 32 (the “Trustee
Sealed App.” at 0032).
39
   Trustee App. at 0137, 0139–40.
40
   Trustee Sealed App. at 0032.
41
   Id. at 0039.
42
   Id. at 0040.
43
   Id. at 0027–28.
44
   Id. at 0027–28.
45
   Id. at 0028.

                                                        8
Case 20-03092-mvl Doc 194 Filed 05/03/21               Entered 05/03/21 16:34:25        Page 9 of 66




to it under the 2015 Agreement, a $115,000.00 transfer fee (the “Transfer Fee”) and a $15,000.00

transition assistance fee (the “Transition Fee”) were all required by direct wire transfer.46 From

the “remaining funds,” the Student Lenders were to be paid first and the balance of the funds were

to be disbursed in accordance with escrow instructions approved by OTAF.47

         As the sale process dragged on, more Student Lenders began to contact OTAF directly

regarding TFS’ failure to maintain current payments to them.48 In correspondence sent to Caufield

and Ludlow dated April 2, 2018, OTAF noted that it was receiving inquiries from students and

that, despite prior requests for a full listing of all Student Lenders, Caufield had not fully disclosed

all students from whom TFS borrowed money.49 Thus, OTAF demanded a full list of the Student

Lenders “signed by [Caufield] under penalty of perjury.”50 On April 3, 2018, Caufield responded,

purporting to provide a full list of the Student Lenders.51 On April 10, 2018, however, OTAF

delivered further correspondence, expressing doubt as to Caufield’s completeness after receiving

an inquiry from another undisclosed Student Lender.52

         The Asset Purchase Agreement (the “ASA”) was executed on April 30, 2018.53 On June

21, 2018, Essential, Paramount, and OTAF entered into the Consent to Transfer.54 The Consent

to Transfer laid out eleven conditions precedent to OTAF’s consent to the transfer of the license

from Essential to Paramount.55 The most notable of the conditions were: (i) the requirement of

delivery of the ASA in a form acceptable to OTAF, (ii) the execution of escrow instructions in a



46
   Id. at 0028.
47
   Id.
48
   Id. at 0045.
49
   Id.
50
   Id.
51
   Id. at 0048.
52
   Id.
53
   Trustee App. at 0065.
54
   Id. at 0092.
55
   Id. at 0093–94.

                                                   9
Case 20-03092-mvl Doc 194 Filed 05/03/21                      Entered 05/03/21 16:34:25             Page 10 of 66




form approved by OTAF, (iii) “required payments to the existing employees . . . [,] [S]tudent

[L]enders and investors,” (iv) the payment of the Transfer Fee and Transition Fee to OTAF, and

(v) the payment of all sums due and payable under the 2015 Agreement to OTAF.56

         Separately, OTAF discussed settlements with the Student Lenders directly.57 OTAF’s

counsel thereafter drafted settlement agreements for execution by the Student Lenders in

connection with the sale of Essential’s assets.58 Thirteen Student Lenders entered into settlement

agreements pursuant to which they would receive funds from the Asset Sale (as hereinafter

defined).59 OTAF was listed as a released party in the settlement agreements along with Caufield,

TFS, and Ludlow.60

         Similarly, OTAF negotiated with UGA and UAS for the deposit of funds withheld from

Essential into an escrow account to be used for the distribution of the sale proceeds. 61 In June of

2018, Essential entered into a Memorandum of Understanding (the “MOU”) with UGA and UAS

pursuant to which UGA and UAS agreed to deposit $127,427.27 and $22,257.00, respectively,

into the forthcoming escrow account.62




56
   Id. (Sections 2.1.1, 2.1.2, 2.1.8, 2.1.10).
57
   Id. at 0708.
58
   Id. at 0722.
59
   Id. at 0723; 0056–58 (listing thirteen “Online Trading Academy Student Settlements”).
60
   Id. at 0035. Longobardi testified in his deposition that, after reviewing the settlement agreement executed by Dr.
Cecil Bailey, the other settlement agreements with the remaining Student Lenders were in substantially the same form.
Id. at 0723.
61
   Id. at 0514 (Caufield testifying that the negotiations as to UGA’s and UAS’ deposit into the escrow account were
done “behind [his] back.”).
62
   ECF No. 104 ¶ 64. OTAF disputes that it was involved with respect to memorializing the agreement to deposit the
withheld funds, as OTAF was not a party to the MOU. Id. ¶ 63. As an initial matter, the MOU is only before the
Court as part of an appendix filed by OTAF almost two weeks after the hearing on the motions, without leave of Court,
and despite the Court’s explicit instruction that no supplements to the record were permitted. Even if leave had been
sought and granted, the MOU reflects only Ludlow’s signature and is otherwise undated. Finally, the mere fact that
OTAF had the forethought to leave itself out of the terms of the MOU is insufficient to rebut Caufield’s testimony
that the negotiation of the MOU took place without his or Essential’s input. Thus, this fact is not genuinely disputed.

                                                         10
Case 20-03092-mvl Doc 194 Filed 05/03/21           Entered 05/03/21 16:34:25     Page 11 of 66




        On June 27, 2018, Essential, Paramount, and OTAF entered into an escrow agreement (the

“Escrow Agreement”) with UMB Bank, N.A. (“UMB”) acting as escrow agent.63 Pursuant to

the Escrow Agreement, Paramount would deposit the purchase price of $2.145 million into an

escrow account with UMB (the “UMB Escrow”) simultaneously with the execution and delivery

of the Escrow Agreement.64 Schedule 1 to the Escrow Agreement laid out the payments to be

made from the UMB Escrow.65 First, UMB was to distribute funds totaling $79,512.00 to certain

of Essential’s employees.66 Second, UMB was to distribute funds totaling approximately $1.3

million pursuant to the terms of the Student Lenders’ settlement agreements.67 Third, UMB was

to distribute $859,216.00 to OTAF for amounts allegedly due to it from Essential pursuant to the

2015 Agreement.68 Fourth, UMB was to distribute funds totaling $16,003.33 to certain of

Essential’s vendors.69 The residual funds remaining after all other distributions were to be

distributed to Essential.70

        On July 2, 2018, Paramount deposited $2.14 million into the UMB Escrow as payment for

the purchase of Essential’s assets (the “Asset Sale”).71 The funds from the UMB Escrow were

distributed in accordance with the Escrow Agreement beginning on July 2, 2018.72 On July 3,

2018, OTAF received a distribution from the UMB Escrow of $859,216.00 (the “Escrow




63
   Trustee App. at 0043.
64
   Id.
65
   Id. at 0055–60.
66
   Id. at 0055–56.
67
   Id. at 0056–59.
68
   Id. at 0059.
69
   Id. at 0059–60.
70
   Id. at 0060.
71
   Trustee Sealed App. at 0054.
72
   Id.

                                              11
Case 20-03092-mvl Doc 194 Filed 05/03/21                  Entered 05/03/21 16:34:25         Page 12 of 66




Transfer”).73 On July 18, 2018, after all other distributions had been made, Essential received a

residual distribution of $1,662.81 from the UMB Escrow.74

        As the escrow disbursements began, Gary Flick (“Flick”) filed a complaint against

Caufield, Essential, and TFS alleging violations of federal and state securities laws (the “Flick

Matter”).75 Caufield and Flick entered into a settlement agreement (the “Flick Settlement”) on

September 20, 2018.76

        Five days later, on September 25, 2018, Flick filed a Chapter 7 Involuntary Petition against

Essential, initiating the Main Case.77 OTAF wasted no time in participating in the Main Case.

Flick filed a Motion for Relief from the Automatic Stay on October 22, 2018.78 OTAF filed its

objection thereto on November 5, 2018, contemporaneously with its Motion for Dismissal or

Abstention, therein requesting that the Court dismiss the involuntary petition or abstain from ruling

thereon.79 On November 15, 2018, the Court entered the Order for Relief.80

        The Court denied OTAF’s Motion for Dismissal or Abstention by memorandum opinion

entered on April 16, 2019.81 OTAF timely appealed the Court’s memorandum opinion on April

30, 2019.82 The District Court for the Northern District of Texas dismissed OTAF’s appeal on

July 3, 2019.83




73
   Id. at 0055; ECF No. 104 ¶ 33.
74
   Trustee Sealed App. at 0057.
75
   Complaint, Flick v. Caufield, et al., No. 3:18-cv-1734 (N.D. Tex. July 2, 2018), ECF No. 1.
76
   Main Case, Claim No. 9-1 at 5–16.
77
   Main Case, ECF No. 1.
78
   Main Case, ECF No. 7.
79
   ECF Nos. 9–10
80
   Main Case, ECF No. 14.
81
   Main Case, ECF No. 69. Judge Dodd entered the Order Denying OTAF’s Motion for Dismissal or Abstention on
April 30, 2019. ECF No. 71.
82
   Main Case, ECF No. 70, amended on May 1, 2019, ECF No. 73.
83
   Mem. Op. and Order, OTA Franchise Corporation v. Flick, Case No. 3:19-cv-01125-L (N.D. Tex. July 3, 2019),
ECF No. 7; see Main Case, ECF No. 90.

                                                     12
Case 20-03092-mvl Doc 194 Filed 05/03/21                      Entered 05/03/21 16:34:25             Page 13 of 66




         On July 29, 2020, the Trustee filed his Complaint, commencing this adversary

proceeding.84 The Trustee asserted six causes of action in the Complaint.85 On August 26, 2020,

OTAF timely filed its Answer in which it asserted twenty-six affirmative defenses and no

counterclaims.86 On December 28, 2020, OTAF filed the OTAF Motion and the OTAF Brief.87

In the OTAF Motion, OTAF seeks summary judgment in its favor on the Trustee’s first, fourth,

and fifth causes of action.88 On the same day, the Trustee filed the Trustee Motion and the Trustee

Brief.89 On January 11, 2021, each party filed its respective response (the “OTAF Response” and

the “Trustee Response,” respectively).90

         On January 21 and 22, 2021, the Court heard lengthy oral argument on the Summary

Judgment Motions. The Court allowed each party to file a list of undisputed facts post-hearing.91

The Parties were also permitted to respond to each statement of undisputed facts.92 The Parties

each filed a Statement of Undisputed Facts on January 29, 2021 (the “Trustee Undisputed Facts”




84
   ECF No. 1.
85
   ECF No. 1 ¶¶ 41–57. The Trustee asserted causes of action for: (1) avoidance of actual fraudulent transfers pursuant
to 11 U.S.C. § 544(b) and TUFTA § 24.005(a)(1); (2) avoidance of actual fraudulent transfers pursuant to 11 U.S.C.
§ 548(a)(1)(A); (3) avoidance of constructive fraudulent transfers pursuant to 11 U.S.C. § 548(a)(1)(B); (4) avoidance
of constructive fraudulent transfers pursuant to 11 U.S.C. § 544(b) and TUFTA § 24.006; (5) avoidance of preferences
pursuant to 11 U.S.C. § 547(b); and (6) disallowance pursuant to 11 U.S.C. § 502(b).
86
   ECF No. 8.
87
   ECF Nos. 47, 48. OTAF filed its Appendix in Support of the OTAF Brief on the same day. ECF No. 49.
88
   ECF No. 47 at 2.
89
   ECF Nos. 50, 56. The Trustee filed the Appendix in Support of the Trustee Brief on December 29, 2020. ECF Nos.
54, 55. The Trustee also filed a Motion to File Document Under Seal, with an attached confidential appendix on
December 29, 2020. ECF No. 52. On December 30, 2020, the Court granted the Trustee’s Motion to File Document
Under Seal. ECF No. 58.
90
   ECF Nos. 70, 72. The parties jointly moved to amend the scheduling order to extend the dispositive motion deadline
on December 17, 2020. ECF No. 44. Although the Court granted the requested extension of time, due to the new
dispositive motion deadline’s near proximity to the dates then set for various pretrial documents and trial itself and
the fact that there was already voluminous briefing on cross-motions for summary judgment, the Court declined to
allow for reply briefs.
91
   ECF No. 95 (minute entry).
92
   Id.

                                                         13
Case 20-03092-mvl Doc 194 Filed 05/03/21                     Entered 05/03/21 16:34:25            Page 14 of 66




and the “OTAF Undisputed Facts,” respectively).93 On February 3, 2021, the Parties each

likewise filed their responses thereto.94

        After considering the extensive briefing of the Parties, the undisputed facts as laid out

above, and the oral arguments of counsel, the Court concludes that the Trustee Motion should be

granted in part and denied in part and that the OTAF Motion should be denied in its entirety.

III.    Summary Judgment Standard.

        Summary judgment is proper if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the movant is entitled to judgment as a matter of law.95 In instances

where both parties have moved for summary judgment, as to each party’s motion, all inferences

on summary judgment must be drawn in favor of the non-moving party, to the extent that if there

appears to be some evidentiary support for the disputed allegations, that motion must be denied.96

A court’s role at the summary judgment stage is not to weigh the evidence or determine the truth

of the matter, but rather to determine whether a factual dispute exists for trial.97

        To support or refute an assertion that a genuine factual dispute exists, the parties must cite

to particular parts of the record, show that the materials cited do not establish the absence or

presence of a general dispute, or show that an adverse party cannot produce, rather than simply




93
   ECF Nos. 101, 102.
94
   ECF Nos. 104 (OTAF’s response), 107 (Trustee’s response). Despite the Court’s admonishment that the Parties
should avoid additional voluminous filings or briefing, astonishingly, a slew of additional appendices, motions, and
objections encompassing more than two hundred pages followed. See, e.g., ECF Nos. 105 (OTAF’s Supplemental
Appendix to the OTAF Undisputed Facts), 106 (OTAF’s Motion to File Document Under Seal), 112 (Trustee’s
Objection to OTAF’s Supplemental Appendix), 113 (OTAF’s Response to Trustee’s Objection to OTAF’s
Supplemental Appendix).
95
   See Fed. R. Civ. P. 56, as made applicable by Fed. R. Bankr. P. 7056; Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986).
96
   Sambula v. Barnhart, 285 F. Supp. 2d 815, 821 (S.D. Tex. 2002) (citing Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 247 (1986); McAllister v. R.T.C., 201 F.3d 570, 574 (5th Cir. 2000)).
97
   Peel & Co., Inc. v. The Rug Market, 238 F.3d 391, 394 (5th Cir. 2001).

                                                        14
Case 20-03092-mvl Doc 194 Filed 05/03/21                  Entered 05/03/21 16:34:25         Page 15 of 66




has not produced, admissible evidence to support the fact.98 A factual dispute is genuine, and

therefore precludes summary judgment, if the evidence supporting it would allow a reasonable

factfinder to return a verdict for the non-movant.99 Finally, and importantly in this case, to prevail

at summary judgment on a claim on which a party has the burden of proof at trial, the party must

establish “beyond peradventure all of the essential elements of the claim or defense.”100

IV.     Analysis.

A.      Count One – Actual Fraudulent Transfers Under § 544(b) and Tex. Bus. & Com.
        Code § 24.005(a)(1) and Count Two – Actual Fraudulent Transfers Under § 548(a)(1)

        The Trustee first seeks summary judgment in his favor on his actual fraudulent transfer

claims under the Bankruptcy Code and TUFTA.101 OTAF seeks summary judgment in its favor

only on the Trustee’s actual fraudulent transfer claim under TUFTA.102 The Court, for the reasons

enumerated below, finds that, although the Trustee is not entitled to summary judgment on his

fraudulent transfer claims in their entirety, he has carried his burden of proving certain elements

thereof as a matter of law. The Court also finds that OTAF has failed to carry its burden of

establishing that there is no disputed factual issue such that it is entitled to summary judgment in

its favor.

        The Trustee correctly points out in the Trustee Brief that the elements of an actual

fraudulent transfer under the Bankruptcy Code and TUFTA are very similar.103 Under the

Bankruptcy Code, the elements of an actual fraudulent transfer are: (1) a transfer of an interest of

the debtor in property; (2) made on or within two years before the date of the filing of the petition



98
   Fed. R. Civ. P. 56(c)(1).
99
   Anderson, 477 U.S. at 248.
100
    Bank One, N.A. v. Prudential Ins. Co. of America, 878 F. Supp. 943, 962 (N.D. Tex. 1995) (emphasis added)
(quoting Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986)).
101
    ECF No. 50 at 2.
102
    ECF No. 47 at 2.
103
    Compare 11 U.S.C. § 548(a)(1)(A) with TUFTA § 24.005(a)(1).

                                                     15
Case 20-03092-mvl Doc 194 Filed 05/03/21                      Entered 05/03/21 16:34:25             Page 16 of 66




or entry of the order for relief; and (3) such transfer was made with actual intent to hinder, delay,

or defraud any of the debtor’s creditors.104 Under TUFTA, the elements of an actual fraudulent

transfer are: (1) a creditor; (2) a debtor; (3) the debtor transferred assets shortly before or after the

creditor’s claim arose; and (4) with actual intent to hinder, delay, or defraud any creditor of the

debtor.105 Furthermore, § 544 of the Bankruptcy Code requires that the transfer challenged under

state law was of an interest of the debtor in property.106

         It is beyond reasonable dispute that the Trustee’s fraudulent transfer claims involve a

debtor, Essential. Likewise, there is no dispute that the Trustee’s claims involve a creditor.107 The

Trustee’s right to avoid transfers is derivative of an actual unsecured creditor’s right.108 Thus, to

establish standing under § 544(b), the Trustee must show the existence of an actual unsecured

creditor holding an allowable unsecured claim as of the date of the petition that could avoid the

challenged transfer.109 Although the Trustee must prove the existence of this so-called “golden

creditor,” the Trustee need not specifically identify the “golden creditor.”110 In this case, the

Trustee has proven the existence of a “golden creditor.” The record makes clear that Flick held,

as of the date of the petition, an allowable unsecured claim and could have sought to avoid the

challenged transfers in this case. As such, the Trustee stepped into Flick’s shoes as of the

commencement of Essential’s bankruptcy case.111




104
    11 U.S.C. § 548(a)(1)(A).
105
    TUFTA § 24.005(a)(1); Life Partners Creditors’ Tr. v. Cowley (In re Life Partners Holdings, Inc.), 926 F.3d 103,
117 (5th Cir. 2019) (citing Nwodeki v. Unlimited Restoration Specialists, Inc., 428 S.W.3d 191, 204–05 (Tex. App.—
Houston [1st Dist.] 2014, pet. denied)).
106
    11 U.S.C. § 544(b)(1).
107
    Id.; see Faulkner v. Kornman (In re The Heritage Organization, L.L.C.), 413 B.R. 438, 459–60 (Bankr. N.D. Tex.
2009) (citing cases) (Houser, J.).
108
    Faulkner, 413 B.R. at 459.
109
    Id.
110
    Id.
111
    Id.; see ASARCO LLC v. Americas Mining Corp., 396 B.R. 278, 326 (S.D. Tex. 2008) (“The trustee’s rights are
derivative of an actual unsecured creditor’s rights, meaning that the trustee steps into the shoes of the creditor.”).

                                                         16
Case 20-03092-mvl Doc 194 Filed 05/03/21                         Entered 05/03/21 16:34:25               Page 17 of 66




         It is furthermore beyond dispute that the transfer of $859,216.00 via the Escrow Transfer

occurred within two years of the Court’s entry of the Order for Relief.112 The Escrow Transfer

occurred on July 3, 2018. The Court entered the Order for Relief in the Main Case on November

15, 2018. The Trustee also seeks to avoid a number of transfers from Essential to OTAF in the

months prior to the Escrow Transfer (the “Pre-Escrow Transfers” and, together with the Escrow

Transfer, the “Transfers”). In the Complaint, the Trustee limited the Pre-Escrow Transfers to

transfers occurring between November 30, 2017 and June 22, 2018. This range encompasses a

period that is within two years of the Order for Relief. Finally, as discussed above, the Trustee’s

hypothetical unsecured claim arose as of the date of the filing of the petition. Thus, the Trustee’s

claim arose shortly—fewer than three months—after the Escrow Transfer.

         The Court therefore finds that the Trustee has proven (and OTAF has not raised a genuine

factual dispute as to) the second element of an actual fraudulent transfer under the Bankruptcy

Code, and as to the first, second, and third elements of an actual fraudulent transfer under TUFTA.

The Court now turns its focus to the remaining elements.

         1.        Transfer of an Interest of the Debtor in Property

         An element common to actual fraudulent transfers under TUFTA and the Bankruptcy Code

is that the transfer must be of an interest of the debtor in property. “Interest of the debtor in

property” is not defined in the Bankruptcy Code.113 The Fifth Circuit has interpreted the phrase,

however, to refer to any interest of the debtor in property that would constitute property of the

debtor’s bankruptcy estate but for the debtor’s transfer of such interest.114 Under the Bankruptcy



112
    As will be discussed below, the parties’ briefing tends to treat the sale of Essential’s assets and the transfer of funds
from the UMB Escrow to OTAF interchangeably. The Trustee, however, has not adequately plead a collapsing of
these transactions at this stage. The Court, to maintain clarity, will therefore refer to these transactions separately.
113
    In re Jenkins, 617 B.R. 91, 104 (Bankr. N.D. Tex. 2020) (Morris, J.).
114
    In re Criswell, 102 F.3d 1411, 1416 (5th Cir. 1997); Jenkins, 617 B.R. at 104–05 (citing In re Merchants Grain,
Inc., 93 F.3d 1347 (7th Cir. 1996)).

                                                            17
Case 20-03092-mvl Doc 194 Filed 05/03/21                      Entered 05/03/21 16:34:25             Page 18 of 66




Code, property of a debtor’s bankruptcy estate includes all legal and equitable interests in property

as of the commencement of the bankruptcy case.115 TUFTA expressly excludes from the definition

of “asset” property of a debtor “to the extent it is encumbered by a valid lien.”116 Thus, the initial

point of inquiry is whether, at the time each transfer took place, Essential had any interest in the

funds transferred that was not encumbered by a valid lien.117 For the reasons that follow, the Court

concludes that Essential had a legal and equitable interest in the property transferred.

                  a.       Essential had legal title to the transferred assets.

         There is no genuine issue of material fact as to whether Essential had legal title as to the

property prior to the Escrow Transfer. Pursuant to the ASA, Essential, as seller, sold the assets

described therein to Paramount, as buyer.118 Under the terms of the ASA, the proceeds from the

sale of Essential’s assets were transferred to the UMB Escrow.119 Moreover, OTAF recognized

Essential’s ownership of the assets in the Consent to Transfer. OTAF was party to, and signatory

of, the Consent to Transfer, which provides, in relevant part, that “Seller [collectively defined as

Essential, Caufield, and Ludlow] currently owns an Online Trading Academy Franchise

Business.”120 The fact that the proceeds from the sale were deposited into the UMB Escrow did

nothing to divest Essential of legal title to those proceeds, prior to the Escrow Transfer. As OTAF

acknowledged in the OTAF Response, Essential retained legal title to the assets (at least) until

OTAF received the $859,216.00 payment via the Escrow Transfer.121                         This would apply with

equal, if not greater force, as it relates to the Pre-Escrow Transfers.


115
    11 U.S.C. § 541(a)(1).
116
    TUFTA § 24.002(2)(B).
117
    See Cage v. Wyo-Ben, Inc. (In re Ramba, Inc.), 437 F.3d 457, 459–60 (5th Cir. 2006) (“A trustee cannot avoid
transfers of property unless the property would have been in the estate and therefore available to the debtor’s general
creditors.”).
118
    Trustee App. at 0066.
119
    Id. at 0067.
120
    Id. at 0092 (emphasis added).
121
    ECF No. 73 ¶ 63.

                                                         18
Case 20-03092-mvl Doc 194 Filed 05/03/21                    Entered 05/03/21 16:34:25          Page 19 of 66




                 b.       Essential had an equitable interest in the transferred assets.

        Although it is beyond dispute that Essential had legal title to the property at the time of the

transfer, bare legal title is insufficient for a debtor to have an interest in property—the debt must

have an equitable interest in the property transferred.122 A debtor lacks equity in an asset if it is

fully encumbered by a creditor’s lien.123 OTAF claims that the transferred assets were fully

encumbered and, thus, Essential did not have an equitable interest in the property at the time of

the transfers.124 OTAF makes two arguments in support of this argument: (1) it held a perfected

lien encumbering all of Essential’s assets; and (2) it held equitable title to, or an equitable lien in,

all of Essential’s assets. Each of these arguments fails for a number of reasons.

                          i. OTAF properly attached a security interest in some, but not all, of
                          Essential’s assets.

        Congress, in drafting the Bankruptcy Code, “left the determination of property rights in the

assets of a bankrupt’s estate to state law.”125 A security interest, under Texas’ version of the

Uniform Commercial Code (the “Texas UCC”), is “an interest in personal property or fixtures

which secured payment or performance of an obligation.”126 A security interest attaches in

collateral when three conditions have been satisfied: (1) value has been given; (2) the debtor has

rights in the collateral; and (3) the debtor has authenticated a security agreement that provides a

description of the collateral.127 A description of collateral is sufficient, whether or not it is specific,

if it reasonably identifies what is described.128 A description of collateral as “all the debtor’s



122
    Ramba, 437 F.3d at 460–61.
123
    Id.
124
    ECF No. 73 ¶ 63.
125
    Butner v. United States, 440 U.S. 48, 54 (1979).
126
    Tex. Bus. & Com. Code § 1.201(b)(35).
127
    Tex. Bus. & Com. Code § 9.203(b)(1)–(3)(A). Section 9.203(b)(3) provides four conditions, any one of which is
sufficient if the prior conditions are also met. Id. § 9.203(b)(3)(A)–(D). Here, no party has alleged that
§ 9.203(b)(3)(B)–(D) applies.
128
    Id. § 9.108(a).

                                                       19
Case 20-03092-mvl Doc 194 Filed 05/03/21                     Entered 05/03/21 16:34:25            Page 20 of 66




assets” or using words of similar import does not reasonably identify collateral. 129 These super-

generic, catch-all descriptions fail as a matter of law.130

        Section 8.14 of the 2015 Agreement contains the security agreement at issue. It provides,

in relevant part:

        [Y]ou[, Essential,] hereby grant to us[, OTAF,] a security interest in all proceeds of
        your Online Trading Academy Center and in all of the assets, including equipment,
        furniture, fixtures, and signs, used by, at or in connection with, your Online Trading
        Academy Center and its related business.131

OTAF asserts that this description is sufficient to grant it a security interest in all of Essential’s

Assets. OTAF’s use of the phrase “all of the assets . . . used by, at or in connection with, your

Online Trading Academy Center,” however, is precisely the kind of omnibus, super-generic

collateral description that is expressly forbidden under § 9.108(c) of the Texas UCC.132 Thus, this

part of the description fails as a matter of law to attach a security interest in all of Essential’s

assets.133 Section 8.14 does, however, sufficiently describe several categories of collateral—

namely, equipment, furniture, fixtures, signs, and “proceeds of the Online Trading Academy

Center.” Although four of the five categories are easily definable, the final category is less so.

        Under the Texas UCC, “proceeds” are defined as, inter alia, “whatever is acquired upon

the sale, lease, license, exchange, or other disposition of collateral.”134 Although OTAF asserts

that the Court should go outside of the 2015 Agreement for a definition,135 the 2015 Agreement


129
    Id. § 9.108(c).
130
    Cheniere Energy, Inc. v. Parallax Enterprises LLC, 585 S.W.3d 70, 78 (Tex. Ct. App. 2019); see CERx Pharmacy
Partners, LP v. Provider Meds, LP, et al. (In re ProvideRx of Grapevine, LLC), 507 B.R. 132, 163 (Bankr. N.D. Tex.
2014) (Houser, J.) (“For example, while the term ‘all the debtor’s assets’ is statutorily insufficient in a security
agreement, Tex. Bus. & Com. Code § 9.108(c), such a description is sufficient in a financing statement.”).
131
    Trustee App. at 0136.
132
    See Cheniere Energy, 585 S.W.3d at 80 (finding that “all intangible property” was super-generic).
133
    Id.
134
    Tex. Bus. & Com. Code § 9.102(a)(65).
135
     OTAF’s briefing and argument often conflate what rights Essential had in the franchise, what was sold to
Paramount (thereby generating proceeds), and that in which OTAF actually had a security interest. It is without
question that a purported secured creditor only has a security interest in identified collateral. Accord 9.108(c)


                                                        20
Case 20-03092-mvl Doc 194 Filed 05/03/21                       Entered 05/03/21 16:34:25              Page 21 of 66




defines the capitalized term “Online Trading Academy Center” as “the physical facility in which

you conduct the Franchised Business.”136 Taking these together, a generous reading yields the

conclusion that OTAF purported to take a security interest in whatever was acquired upon the sale,

lease, license, exchange, or other disposition of the physical premises in which Essential operated.

The Court need not parse this cobbled-together definition, nor whether it is even governed by the

Texas UCC,137 however, because the issue of perfection, or lack thereof, is decisive on this

element.

                           ii. OTAF failed to perfect any security interest it may have had in
                           Essential’s assets

         Regardless of whether OTAF properly attached its security interest in the proceeds of the

disposition of its purported collateral, the fatal flaw in OTAF’s argument is that it failed to perfect

any security interest it may have had. Under the Texas UCC, a security interest is subordinate to

the rights of a person who becomes a lien creditor before the security interest is perfected.138 The

Texas UCC defines a lien creditor to include “a trustee in bankruptcy from the date of the filing of

the petition.”139 As discussed above, the operative question as to Essential’s interest in the property

transferred is whether it would have become part of the bankruptcy estate but for the transfer.

OTAF argues that applicable Fifth Circuit precedent squarely holds that the Transfers are immune



(requiring that a description of collateral reasonably identify what is described); see Tex. Bus. & Com. Code §§
9.203(b)(3)(A) (requiring that a security agreement provides a description of collateral to attach a security interest);
see also Cheniere Energy, 585 S.W.3d at 77–79 (finding that a supergeneric collateral description does not reasonably
identify collateral and, therefore, finding that no security interest attached). Therefore, the Court finds no need to
parse through the ASA and the remainder of the 2015 Agreement on a hunt for other possible collateral.
136
    Trustee App. at 0112.
137
    See Tex. Bus. & Com. Code § 9.109(a) (delineating the scope of Chapter 9 of the Texas UCC). Chapter 9 of the
Texas UCC applies to, inter alia, transactions creating security interests in personal property or fixtures, agricultural
liens, sales of accounts, and consignments. Id. § 9.109(a)(1)–(6). Chapter 9 does not, however, apply to transactions
creating security interests in real property. It appears to the Court that the physical facility in which Essential
conducted its business very likely falls within the latter category of real property. The Court need not, and therefore
does not, however, make a finding on this issue in this Memorandum Opinion.
138
    Id. § 9.317(a); In re Jim Ross Tires, Inc., 379 B.R. 670, 675 (Bankr. S.D. Tex. 2007).
139
    Tex. Bus. & Com. Code § 9.102(a)(52)(c).

                                                          21
Case 20-03092-mvl Doc 194 Filed 05/03/21                          Entered 05/03/21 16:34:25               Page 22 of 66




from avoidance because the funds transferred to OTAF were fully encumbered. Thus, according

to OTAF, if it had a perfected security interest in the funds transferred on the date of their transfer,

such funds would not have been part of the bankruptcy estate and would not be considered

Essential’s assets for the purposes of TUFTA.140

         As OTAF concedes, TUFTA defines a “valid lien” as, essentially, a perfected security

interest.141 The Texas UCC provides a number of ways in which a creditor may perfect a security

interest.142 Foremost among these perfection methods is the filing of the ubiquitous UCC-1

financing statement. Section 9.310(a) of the Texas UCC provides: “Except as otherwise provided

in Subsection (b) and § 9.312(b), a financing statement must be filed to perfect all security

interest.”143 A secured party may also perfect a security interest in certain categories of collateral,

including goods and money, by taking possession of the collateral.144 In fact, a secured party may

only perfect a security interest in money by taking possession of it.145

         Here, OTAF concedes that it never filed a financing statement.146 OTAF’s sole argument

as to its perfection in any asset is that its security interest suddenly became perfected when it took

possession of the proceeds of the Asset Sale transferred to the UMB Escrow by Paramount. The

Court does not find OTAF’s argument persuasive. First, and as discussed above, no part of the

2015 Agreement gave OTAF a security interest in Essential’s money. OTAF’s security interest

extends, at best, to equipment, furniture, fixtures, signs, and “proceeds of the Online Trading


140
    Ramba, 437 F.3d at 460–61 (holding that a transfer of assets fully encumbered by Citibank’s lien could not be
avoided pursuant to 11 U.S.C. § 547); TUFTA § 24.002(2)(b).
141
    Id. § 24.002(13); see Mullins v. TestAmerica, Inc., 564 F.3d 386, 414 n.20 (5th Cir. 2009) (“Notably, a security
interest in collateral has priority over subsequent judicial liens only if the interest was perfected by filing an appropriate
financing statement.”).
142
    See Tex. Bus. & Com. Code §§ 9.301, et seq.
143
    Id. § 9.310(a) (emphasis added).
144
    Id. § 9.313(a).
145
    Id. § 9.312(b)(3).
146
    ECF Nos. 48 at 28 (“OTAF acknowledges that it did not file any Form UCC-1”), 73 at 15 (“OTAF acknowledges
that it did not file any Form UCC-1”), 104 ¶ 35 (“Undisputed that OTAF did not file a UCC-1.”).

                                                             22
Case 20-03092-mvl Doc 194 Filed 05/03/21                       Entered 05/03/21 16:34:25             Page 23 of 66




Academy Center.” Money does not fit within this list, nor can it be imputed.147 Therefore, OTAF

never attached a security interest in Essential’s money, much less a perfected one. 148

         Second, assuming for the sake of argument that OTAF intended to argue that it had a

perfected security interest in the “proceeds” of its purported collateral, which was perfected by

possession thereof, OTAF’s position would still not be tenable under the Texas UCC. Proceeds

are whatever is acquired upon the disposition of collateral.149 The Texas UCC provides that a

security interest in proceeds is perfected only if the interest in the original collateral was

perfected.150 The purported collateral creating the proceeds here were “all of Essential’s assets.”

Thus, to be perfected in the proceeds of the Asset Sale, OTAF would have had to perfect its security

interest in “all of Essential’s assets” prior to their disposition. OTAF conceded that it did not file

a financing statement as to even its undisputed collateral—Essential’s equipment, furniture,

fixtures, and signs—much less all of Essential’s assets. Moreover, OTAF presented no persuasive

argument that it perfected its security interest by any other method allowed under the Texas UCC.

Thus, OTAF did not have a “valid lien” in Essential’s assets prior to the Asset Sale, nor in the

proceeds thereof. Because OTAF was never a perfected secured creditor as to any of Essential’s

assets and did not hold a valid lien against them, the remainder of its arguments are not persuasive.

         Despite OTAF’s protests to the contrary, this Court’s ruling is consistent with Ramba.

Ramba was simply about math. The secured lender in Ramba had a lien on all of the debtor’s

assets and was owed more than $25 million.151 The lender agreed to take $15.6 million to release



147
    ProvideRx, 507 B.R. at 152–53 (citing Gilbert Tex. Contr. L.P. v. Underwriters at Lloyd’s London, 327 S.W. 118,
126 (Tex. 2010)) (noting that courts’ primary concern in contract interpretation is giving effect to the parties’ intent
as written).
148
    See Uniform Commercial Code (“UCC”) § 9-102, official comment 5(a) (“As defined in Section 1-201, ‘money’
is limited essentially to currency.”).
149
    Tex. Bus. & Com. Code § 9.102(a)(65).
150
    Id. § 9.315(c).
151
    Ramba, 437 F.3d at 459.

                                                          23
Case 20-03092-mvl Doc 194 Filed 05/03/21               Entered 05/03/21 16:34:25        Page 24 of 66




its liens and allowed approximately $10 million of debt to be assumed by the buyer.152 As noted

by the Fifth Circuit, “had [the buyer] been willing to pay a higher price for the assets rather than

assuming the debt, the increase in funds would have gone to [the secured lender], not the estate.”153

Moreover, Ramba advises that one needs to assume that transfer never occurred when determining

whether the property would have been property of the estate.154 In that case, it was clear that, had

the transfer not occurred, the secured lender would have had a lien that fully encumbered the assets

that were sold. Here, the opposite is true. OTAF did not possess a valid lien on the Debtor’s

assets; therefore, the Debtor had an equitable interest in all of the assets at issue here.

         In Ramba, the Fifth Circuit distinguished Sommers v. Burton (In re Conard Corp.), a

decision which is particularly instructive here. In Conard, the trustee sought to recover transfers

made by the purchaser of the debtor’s assets who, in connection with the sale, assumed an

unsecured note made by the debtor in favor of a third-party unsecured lender and made the note

payments directly to the unsecured lender after the sale closed. 155 The Fifth Circuit rejected the

unsecured lender’s claim that the transfers made were not property of the estate, determining that

the debtor had an interest in the transfers made by the purchaser to the unsecured lender.156 The

Court’s rationale was that the assumption of debt by the purchaser was part of the consideration

paid to the debtor during the preference period.157 It was immaterial that the transfers that the

trustee sought to avoid were made by the purchaser (rather than the debtor) to the unsecured

lender.158




152
    Id.
153
    Id. at 461.
154
    Id. at 459.
155
    806 F.2d 610, 611 (5th Cir. 1986).
156
    Id. at 612.
157
    Id.
158
    Id.

                                                  24
Case 20-03092-mvl Doc 194 Filed 05/03/21                       Entered 05/03/21 16:34:25              Page 25 of 66




         OTAF also relies upon In re ProvideRx of Grapevine, LLC and similar cases for the

proposition that the Trustee’s strong-arm power does not apply in this case. In ProvideRx, Judge

Houser found that the Chapter 11 debtor could not avoid a creditor’s unperfected lien pursuant to

§ 1107(a) and § 544(a) of the Bankruptcy Code because the property subject to the unperfected

lien was not property of the estate as of the petition date after a properly noticed public foreclosure

sale of the assets.159 Were the Trustee pursuing a § 544(a) action to avoid OTAF’s unperfected

lien, ProvideRx might be more appropriately cited.160 The Trustee has not included a § 544(a)

cause of action in his Complaint. Rather, the Trustee has sought to avoid transfers pursuant to

§§ 544(b), 547, and 548. Even more importantly, the instant case does not involve assets sold at

a properly noticed public foreclosure sale. Rather, OTAF is alleged to have swept Essential’s

proceeds from a third party sale out of escrow, based only on an unperfected security interest.

Thus, ProvideRx is not persuasive on this point.161 Instead, for the reasons explained above,

Conard is controlling.

         The Court therefore finds that OTAF never had a perfected security interest in any of

Essential’s assets. As such, at the time of the Transfers, Essential had an interest in the funds

transferred such that they would have become part of the bankruptcy estate but for the Transfers

and were “assets” as defined under TUFTA.162




159
    507 B.R. at 168.
160
    Id. (“Due to the December 13, 2012 public sale of PM’s IP Assets, the Chapter 7 trustee of the PM bankruptcy
estate may not avoid CERx’s liens on the IP Assets pursuant to the strong-arm powers of 11 U.S.C. § 544.”).
161
    It is also worth noting that avoidance issues were not fully briefed in ProvideRx as they were in the instant action.
See 507 B.R. at 167.
162
    OTAF raised additional arguments in its responsive briefing as to relation back and the statute of limitations on
lien avoidance. The Court considered these arguments and found them without merit as they, like OTAF’s reliance
on ProvideRx, focused on lien avoidance, rather than whether Essential had an interest in the property transferred.
Furthermore, OTAF improperly relies on Grant v. Kaufman, P.A. (In re Hagen) as its sole authority for its “relation
back” theory. As the Court will discuss in depth below, Hagen is distinguishable on several grounds and its
applicability in this case is at least partially controverted by intervening Supreme Court precedent. 922 F.2d 742, 744
(11th Cir. 1991); see generally Fidelity Financial Services, Inc. v. Fink, 522 U.S. 211 (1998).

                                                          25
Case 20-03092-mvl Doc 194 Filed 05/03/21                   Entered 05/03/21 16:34:25          Page 26 of 66




                         iii. OTAF did not hold equitable title or an equitable lien in any of
                         Essential’s assets

        In the OTAF Response, OTAF opaquely argues that, even if it did not hold a security

interest pursuant to the 2015 Agreement, an amalgamation of the UGA Agreement and the UAS

Agreement granted OTAF equitable title to or an equitable lien in certain of Essential’s assets as

of the date of the Incurable Breach Notice. The foundation for this argument is a provision in both

the UGA Agreement and UAS Agreement in identical form that provided:

        Default of Franchise Agreement. [Essential] understands [OTAF] will have full
        access to all information concerning Franchisees maintained by UGA during the
        term of this Agreement. In the event of [an] OTA Franchisee Client’s uncured
        default, UGA will automatically transfer all OTA Franchisee Client’s rights and
        benefits under any agreement with UGA to [OTAF] until UGA has been given
        notice of cure of default by the OTA Franchisee or as otherwise may be determined
        by OTA Franchise Corp.163

        OTAF argues that, pursuant to this provision, on Essential’s incurable default of the 2015

Agreement, some of Essential’s student contracts were “equitably assigned” to OTAF. For the

reasons that follow, this argument fails entirely.

        First, the provision OTAF relies upon contains terms that are undefined in either the UGA

Agreement or the UAS Agreement. Neither agreement defines “Franchise Agreement” or “OTA

Franchisee Client.” The relevant provision furthermore states only that the undefined “OTA

Franchisee Client’s” rights and benefits under any agreement with UGA would be transferred to

OTAF, but also that such transfer would revert on notice of a cure of the triggering default. The

Court is, therefore, left with a multitude of questions as to the specific functionality and factual

applicability of this provision.




163
   OTAF Sealed App. at 13 (¶ 9 of the UAS Agreement), 22 (¶ 13 of the UGA Agreement); ECF No. 73 at 36 (quoting
the same).

                                                      26
Case 20-03092-mvl Doc 194 Filed 05/03/21                     Entered 05/03/21 16:34:25             Page 27 of 66




        Even if the relevant provision were clear, OTAF cites no law and provides no evidence

supporting that such an “equitable assignment” actually took place, much less whether it would be

tantamount to a security interest, perfected or otherwise.164 OTAF relies upon one case, Floyd v.

Dykeswill Ltd., (In re Dykeswill, Ltd.), in support of this argument. In Dykeswill, the court found

that an attorney’s interest in his client’s recovery pursuant to a contingency fee agreement vested

when his client entered into a settlement agreement with the opposing party.165 The court also

found that the language of the contingency fee agreement vested the attorney with an equitable

interest in the client’s recovery.166

        Dykeswill shares almost nothing in common with this case. Neither OTAF, UGA, nor UAS

is an attorney and, likewise, none of these entities entered into a contingency fee agreement with

Essential.167 This proceeding is also not a request for the Court to approve a settlement pursuant

to Rule 9019 of the Federal Rules of Bankruptcy Procedure, as was the case in Dykeswill.

Therefore, the Court does not find OTAF’s reliance upon Dykeswill persuasive.

        More importantly, to obtain an equitable lien a movant must show three elements: (1) that

there exists an express or implied agreement between the parties demonstrating a clear intent to

create a security interest in order to secure an obligation between them; (2) that the parties intended

specific property to secure the payment; and (3) that there is no adequate remedy at law.168

        OTAF did not argue any of these elements, choosing instead to simply state that the UGA

Agreement and the UAS Agreement created an equitable lien in its favor on Essential’s assets.



164
    OTAF provided no evidence of an absolute assignment of Essential’s property pursuant to this provision. Likewise,
the MOU between Essential, UGA, and UAS, executed in June of 2018 (many months after the Breach Notices) leads
the Court to the conclusion that property was never “automatically transferred” to OTAF. ECF No. 104 ¶ 63.
165
    365 B.R. 683, 688 (S.D. Tex. 2007).
166
    Id.
167
    Id. at 687–88 (discussing attorneys’ rights pursuant to contingency fee contracts under Texas state law).
168
    Klesch & Co. v. Nauru Phosphate Royalties (Honolulu), Inc. (In re “RONFIN” Series C Bonds Sec. Interest Litig.),
182 F.3d 366, 371 (5th Cir. 1999).

                                                        27
Case 20-03092-mvl Doc 194 Filed 05/03/21                      Entered 05/03/21 16:34:25             Page 28 of 66




Nevertheless, the Court finds that each of the elements fails in this case. The first element fails

because OTAF is not a party to either of the agreements on which it relies.169 Furthermore, the

relevant provision in the agreements does not demonstrate a clear intent to create a security interest

to secure an obligation between OTAF and Essential. Thus, OTAF has not pointed to an express

or implied agreement between itself and Essential, nor has it shown that the agreements upon

which it does rely demonstrate a clear intent to create a security interest.

         The second element requires that the property be identified with “reasonable certainty,”

such that it may be distinguished from the general assets of the debtor.170 Here, it is unclear what

property the parties intended to constitute security for any obligation. The UGA Agreement and

the UAS Agreement identify only “rights and benefits under any agreement with UGA” as the

“property” assigned to OTAF in the event of a breach of the 2015 Agreement. This description

does not describe any of Essential’s property with reasonable certainty, much less the blanket

equitable lien OTAF claims in this case.

         Finally, OTAF has not shown the absence of an adequate legal remedy for Essential’s

breaches of the 2015 Agreement. The triggering event for OTAF’s alleged equitable lien is a

breach of the 2015 Agreement. OTAF has not argued that it could not have filed a breach of

contract claim against Essential for damages arising therefrom. As a general rule, “a court in

equity should not act when the moving party has an adequate remedy at law.”171 Here, the Court

finds that OTAF cannot, as a matter of law, show that there was no adequate remedy at law for

Essential’s breach of the 2015 Agreement. Therefore, the Court finds that OTAF did not have an



169
    OTAF Sealed App. at 15 (showing only signatures on behalf of Essential and UAS), 23 (showing only signatures
on behalf of Essential and UGA).
170
    Klesch, 182 F.3d at 371 (citing Skip Kirchdorfer, Inc. v. United States, 6 F.3d 1573, 1581 (Fed. Cir. 1993); In re
Magrill, 22 F.2d 757, 758 (5th Cir. 1927)).
171
    Id. at 373 (citing Morales v. TransWorld Airlines, Inc., 504 U.S. 374, 381 (1992); Palmco Corp. v. American
Airlines, Inc., 983 F.2d 681, 686 n.9 (5th Cir. 1993)).

                                                         28
Case 20-03092-mvl Doc 194 Filed 05/03/21                    Entered 05/03/21 16:34:25           Page 29 of 66




interest in Essential’s property by equitable assignment and did not have an equitable lien in

Essential’s assets. OTAF is, therefore, left only with whatever security interest it may have had in

Essential’s assets pursuant to the 2015 Agreement.

        In sum, the Trustee has established as a matter of law that the Transfers were of an interest

of Essential in property. Thus, the Trustee has conclusively established the first element of his

actual fraudulent transfer claim under the Bankruptcy Code and the § 544(b) element for the

purposes of the Trustee’s actual fraudulent transfer claim under TUFTA. OTAF, for its part, has

failed to carry its burden of proving that the Trustee cannot, as a matter of law, prove all the

elements of the Trustee’s actual fraudulent transfer claims.

        2.       Intent to Hinder, Delay, or Defraud Essential’s Creditors

        The Trustee bears the burden of proving that Essential transferred the funds to OTAF with

the intent to hinder, delay, or defraud Essential’s creditors.172 In rare cases, summary judgment

may be appropriate on the question of fraudulent intent, “such as when the defendant admits the

fraud, the conveyance instrument is fraudulent on its face, the defendant retains an interest in the

property inconsistent with the conveyance alleged, or the evidence indisputably reveals that the

transfer was made [with] the intent to defraud.”173

                 a.       Essential’s admission of fraudulent intent in the Flick Matter does not
                          decide the issue of fraudulent intent in this case

        The Trustee argues first that the agreed judgment entered in the Flick Matter (the “Agreed

Judgment”),174 in which Essential and Caufield admitted their intent to hinder, delay, or defraud




172
    Jenkins v. Chase Home Mortgage Corp. (In re Maple Mortgage, Inc.), 81 F.3d 592, 596 (5th Cir. 1996) (citing In
re McConnell, 934 F.2d 662, 665 n.1 (5th Cir. 1991)); see 11 U.S.C. § 548(a)(1)(A) (making the debtor’s intent the
operative inquiry).
173
    Hoffman v. AmericaHomeKey, Inc., Civil Action No. 3:12-CV-3806-B, 2014 WL 7272596, at *11 (N.D. Tex. Dec.
22, 2014) (citing BMG Music v. Martinez, 74 F.3d 87, 90 (5th Cir. 1996)).
174
    Main Case, ECF No. 7-2 at 2–4.

                                                       29
Case 20-03092-mvl Doc 194 Filed 05/03/21                        Entered 05/03/21 16:34:25               Page 30 of 66




creditors, definitively establishes Essential’s fraudulent intent as to the Escrow Transfer. OTAF

argues that it is not foreclosed from challenging the fact of Essential’s fraudulent intent, despite

the Agreed Judgment.

         The Trustee is correct that Essential was originally bound by the Agreed Judgment entered

in the Flick Matter.175 The Trustee is also correct that, in the Agreed Judgment, it was stipulated

that Essential and Caufield admitted to all of the allegations in the complaint filed in the Flick

Matter, including their intent to hinder, delay, or defraud creditors.176 The Trustee’s argument as

to the qualitative import of this admission fails, however, for several reasons.

         First, the transfer at issue in the Flick Matter, and to which the Agreed Judgment relates,

was the Asset Sale, not the Pre-Escrow Transfers nor the Escrow Transfer.177 The Trustee has not,

at this juncture, adequately plead a collapsing of the Asset Sale with the Transfers. Thus, a strict

reading of the Agreed Judgment does not yield an admission of fraudulent intent as to the Transfers

at issue in this case.178

         Second, even if the admission in the Agreed Judgment did relate to the Transfers, the

Agreed Judgment was vacated as to Essential as an act in violation of the automatic stay. 179 A

settlement between the Trustee and Flick was later approved by the Court in the Main Case, but


175
    Id. at 2 (naming Essential as a defendant in the Flick Matter).
176
    Id. (“Defendants have . . . admit[ted] the allegations contained in the Complaint.”); see Complaint, Flick v. Caufield,
et al., No. 3:18-cv-1734 (N.D. Tex. July 2, 2018), ECF No. 1 ¶ 73 (“Any such transfer was made with the actual intent
to hinder, delay, or defraud Caufield’s creditors, and the creditors of [Essential] which he controlled and directed, in
order to perpetuate the acts of fraud pleaded in this Complaint.”)
177
    Complaint, Flick v. Caufield, et al., ECF No. 1 ¶ 72.
178
    The Court notes that, although the Trustee’s counsel brought up in closing argument the possibility of seeking to
collapse the transfer of Essential’s assets to Paramount with the Escrow Transfer, the Trustee did not raise the issue
in a pleading or other filing prior to the hearing on the Summary Judgment Motions. Thus, the Court currently limits
the transactions in question to the Pre-Escrow Transfers and the Escrow Transfer.
179
    Order, Flick v. Caufield, et al., ECF No. 31. The Agreed Judgment was entered in the Flick Matter on October 3,
2018, eight days after Flick filed the Petition against Essential. The automatic stay, therefore, was in place when the
Agreed Judgment was entered. 11 U.S.C. § 362(a) (“[A] petition filed under section . . . 303 of this title . . . operates
as a stay, applicable to all entities[.]”). As a result, the District Court vacated the Agreed Judgment as to Essential on
November 6, 2018. Furthermore, although Flick moved for relief from the stay in the Main Case to re-file the Agreed
Judgment, that motion was denied on January 17, 2019. Main Case, ECF Nos. 7, 45.

                                                           30
Case 20-03092-mvl Doc 194 Filed 05/03/21                     Entered 05/03/21 16:34:25           Page 31 of 66




the admissions the Trustee relies upon from the Agreed Judgment are not contained in the approved

settlement. The Agreed Judgment is, therefore, not currently enforceable against Essential.

        Finally, the Trustee’s argument as to the Agreed Judgment amounts to pseudo-estoppel in

that it appears that Trustee seeks to prevent OTAF from litigating Essential’s fraudulent intent in

this case based on an admission in a somewhat related, but distinct, case to which OTAF was not

a party. The Court finds that, although the Agreed Judgment may be persuasive direct evidence

of Essential’s fraudulent intent at trial, it is not conclusive, especially because, as described

previously, it is no longer enforceable against Essential.                  Likewise, the Trustee has not

conclusively shown the Court that he is entitled to seek estoppel as to this admission as a matter

of law. Thus, the Trustee is left without a definitive basis on which to assert this argument for

summary judgment.

                 b.       The Trustee has not established sufficient undisputed facts that fraudulent
                          intent may be inferred from Caufield’s conduct

        The Trustee next alleges that certain of Caufield’s conduct is sufficient to allow the Court

to infer fraudulent intent.180 Much of the Trustee’s cited evidence, however, is unsupported by the

record or subject to OTAF’s genuine dispute.

        For example, the Trustee asserts that the Student Lenders were “required to sign Settlement

Agreements” as a condition of the Asset Sale.181 None of the Trustee’s cited evidence, however,

shows that the sale was conditioned on the execution of the Student Lenders’ settlement

agreements. Rather, the Trustee cited to three lines from one of Caufield’s depositions that have

nothing to do with the asserted fact.182 Moreover, the payments to the Student Lenders are not



180
    ECF No. 56 ¶¶ 49–50.
181
    ECF No. 104 ¶ 44.
182
    Id. (citing Trustee App. at 0535); Trustee App. at 0535 (“Q. Those Settlement Agreements contained a release of
liability for you personally, correct? A. That wasn’t my doing.”).

                                                        31
Case 20-03092-mvl Doc 194 Filed 05/03/21                       Entered 05/03/21 16:34:25             Page 32 of 66




indisputable evidence of fraudulent intent. The only undisputed fact asserted as to Caufield’s

conduct is that he collected a salary in excess of $75,000.00 between January and June 2018.183

This fact alone is a far cry from persuading the Court to infer fraudulent intent at the summary

judgment stage.

                  c.       The undisputed facts establish several “badges of fraud”

         The Trustee’s final argument as to Essential’s fraudulent intent is that sufficient “badges

of fraud” exist from which the Court may infer the requisite intent. As demonstrated above, direct

evidence of actual fraud is seldom available.184 To account for this scarcity, both the Fifth Circuit

and Texas law recognize certain “badges of fraud” representing commonly considered

circumstantial evidence bearing on actual fraud.185 TUFTA contains a non-exclusive list of eleven

badges of fraud.186 The Fifth Circuit has recognized its own list of six badges of fraud.187 The

existence of several badges of fraud may raise the presumption of fraudulent intent.188 The Court

will address each of the Trustee’s asserted badges of fraud in turn.

                           i. OTAF’s insider status

         The Trustee alleges that OTAF was a non-statutory insider of Essential from December 4,

2017 until the Escrow Transfer on July 3, 2018. The Bankruptcy Code and TUFTA both contain

non-exhaustive lists of per se insiders.189 These lists are illustrative, however, and courts have

recognized parties not on those lists as non-statutory insiders.190                     In the Fifth Circuit, the

determination of non-statutory insider status generally focuses on two factors: (1) the closeness of


183
    ECF No. 104 ¶ 43.
184
    In re 1701 Commerce, LLC, 511 B.R. 812, 835–36 (Bankr. N.D. Tex. 2014) (Lynn, J.).
185
    Id. at 836; Cipolla v. Roberts (In re Cipolla), 476 Fed. App’x 301, 307 (5th Cir. 2012) (citing Chastant v. Chastant
(In re Chastant), 873 F.2d 89, 91 (5th Cir. 1989)).
186
    TUFTA § 24.005(b).
187
    Cipolla, 476 Fed. App’x at 307.
188
    1701 Commerce, 511 B.R. at 841–42.
189
    11 U.S.C. § 101(31); TUFTA § 24.002(7)(B).
190
    U.S. Bank Nat. Ass’n v. Village at Lakeridge, LLC, 138 S. Ct. 960, 963 (2018).

                                                          32
Case 20-03092-mvl Doc 194 Filed 05/03/21                     Entered 05/03/21 16:34:25            Page 33 of 66




the relationship between the transferee and the debtor; and (2) whether the transactions between

the transferee and the debtor were conducted at arm’s-length.191 The controlling question as to the

first factor is whether the relationship is close enough for the alleged insider to gain advantage due

to affinity.192 An arm’s-length transaction is defined as a transaction taking place as if the two

parties were strangers.193

        The Trustee frames his argument using certain more specific insider factors adopted by

other courts.194 Those factors are whether the alleged insider:

        (1) attempted to influence decisions made by the debtor; (2) selected new
        management for the debtor; (3) had special access to the debtor’s premises and
        personnel; (4) was the debtor’s sole source of financial support; (5) generally acted
        as a joint venture or prospective partner with the debtor rather than an arm’s-length
        creditor; (6) [had] control over the debtor’s voting stock; (7) [had] managerial
        control, including personnel decisions and decisions as to which creditors should
        be paid; [and] (8) whether the relationship between the debtor and [the creditor]
        was the result of an arm’s-length transaction.195

The Fifth Circuit has not adopted these more specific factors, but the Court nevertheless finds that

they are a useful framework for analyzing OTAF’s alleged insider status in this case.

        Specifically, the Court finds that the following facts bearing on OTAF’s alleged insider

status are undisputed:

        1. OTAF required in the Incurable Breach Notice that Caufield step down from managing
           the Dallas Center and that Ludlow or Sean Manning (“Manning”) take over
           management.196




191
    Browning Interests v. Allison (In re Holloway), 955 F.2d 1008, 1011 (5th Cir. 1992).
192
    Neutra, Ltd. v. Terry (In re Acis Capital Management, L.P.), 604 B.R. 484, 535 (N.D. Tex. 2019) (Fitzwater, J.);
In re Premiere Network Servs., 333 B.R. 126, 129 (Bankr. N.D. Tex. 2005) (Hale, J.).
193
    U.S. Bank Nat. Ass’n, 138 S. Ct. at 967–68 (citing “Arm’s-length Transaction,” Black’s Law Dictionary 1726 (10th
ed. 2014)).
194
    ECF No. 56 ¶ 54 (citing Official Unsecured Creditors’ Comm. of Broadstripe, LLC v. Highland Capital Mgmt.,
L.P. (In re Broadstripe, LLC), 444 B.R. 51, 80 (Bankr. D. Del. 2010)).
195
    Broadstripe, 444 B.R. at 80.
196
    ECF No. 104 ¶ 56; Trustee App. at 0414–13.

                                                        33
Case 20-03092-mvl Doc 194 Filed 05/03/21                       Entered 05/03/21 16:34:25             Page 34 of 66




         2. OTAF, in the Consent to Transfer, conditioned its consent to the Asset Sale on the
            execution of the Escrow Instructions, which required, inter alia, payments to specific
            parties, including itself and the Student Lenders.197

         3. OTAF’s Texas counsel drafted the settlement agreements—which included releases
            and non-disparagement clauses in favor of OTAF—to be signed by the Student
            Lenders.198

         4. OTAF conducted pre-settlement correspondence directly with the Student Lenders.199

         5. OTAF knew that, in connection with the execution of the ASA and the Escrow
            Agreement, there would not be sufficient funds to pay all of Essential’s creditors.200

         6. OTAF had access to Essential’s premises, personnel, and financial data, including
            Essential’s bank accounts and administrative access to Essential’s QuickBooks
            records.201

         7. OTAF had the power to inspect Essential’s premises, interview its employees, talk to
            its customers, order Essential to open its books and records, and demand copies of bank
            statements and tax returns.202

         8. OTAF had knowledge as early as April of 2018 that UGA and UAS had begun
            withholding funds from Essential.203

         9. OTAF negotiated with UGA for the deposit of funds withheld by UGA and UAS in the
            UMB Escrow.204 UGA and UAS, as a result, made the negotiated deposit in the amount
            of $149,955.00. 205

         The Court finds that the undisputed facts listed above establish that OTAF was a non-

statutory insider beginning from December 4, 2017 when it delivered the Incurable Breach Notice


197
    ECF No. 104 ¶ 49; Trustee App. at 0093, Section 2.1.2 (setting conditions precedent to consent to the execution of
escrow instructions, including payments to the “student lenders and student investors.”)
198
    ECF No. 104 ¶ 52 (“Undisputed that the settlement agreements were initially drafted by the attorneys for OTAF.”).
199
    Id. ¶ 53. OTAF did not raise a relevant, genuine dispute. The Trustee cited to sufficient deposition testimony and
emails between Student Lenders and OTAF personnel, indicating the existence of direct communications. This fact
is, therefore, undisputed.
200
    Id. ¶ 55; Trustee App. at 0682–85 (Longobardi’s deposition testimony that he was aware that Essential owed legal
fees to Clark Hill Strasburger, Essential’s legal counsel in the transaction, and that he understood that they would not
receive any funds from the proceeds of the sale of Essential’s assets).
201
    See, e.g., OTAF App. at 109 (Section 8.1(k) providing that OTAF reserves “the right to use, and to have full time
unrestricted access to, all registers, computers, and any other systems, and the information and data they contain.”),
110 (Section 8.2(c) requiring that Essential use QuickBooks with “us[, OTAF,] named as an administrator.”).
202
    ECF No. 104 ¶ 59; OTAF App. at 111–12 (encompassing Section 8.7 entitled “Our inspections, etc.” and Section
8.8 entitled “Audit.”).
203
    ECF No. 104 ¶ 62.
204
    See supra, at 10 n.62 (discussing the evidence supporting this fact).
205
    ECF No. 104 ¶ 64.

                                                          34
Case 20-03092-mvl Doc 194 Filed 05/03/21                       Entered 05/03/21 16:34:25              Page 35 of 66




to Essential. These facts show a pattern of conduct by which OTAF attempted to influence

decisions that would otherwise have been left to Essential. The most glaring of this conduct is

OTAF’s demand that Caufield step down from managing Essential and that new management be

selected from between two specific individuals, Ludlow and Manning. Thus, OTAF sought to

select new management for Essential.

         The facts above also establish that OTAF had nearly unfettered access to every aspect of

Essential’s operations and financial information. In reviewing the 2015 Agreement, it is difficult

to pick out any part of Essential’s business to which OTAF did not grant itself access. OTAF and

Essential also acted more like joint venturers than an arm’s-length creditor and debtor.

         In the Breach Notices and other correspondence sent to Essential in early 2018, OTAF

repeatedly warned of its right to terminate Essential’s franchise license. OTAF also repeatedly

placed conditions on its willingness to forego terminating Essential’s franchise license. These

conditions included placing deadlines, at times less than a week in advance, on the execution of

agreements and the closing of the Asset Sale.

         Turning to the Fifth Circuit’s insider factors, the Court finds that the undisputed facts show

that OTAF utilized its closeness and overwhelming authority over Essential to gain an advantage

in the sale process. OTAF had complete control over the content of the Escrow Agreement,

dictating that itself and the Student Lenders would be paid from the UMB Escrow without regard

to any of Essential’s other creditors.206 OTAF almost unilaterally controlled the negotiation and

ultimate consummation of the ASA and the Escrow Agreement, such that the Escrow Transfer was

not made at arm’s-length. A review of Schedule 1 to the Escrow Agreement shows that OTAF



206
   Trustee Sealed App. at 0043 (requiring the ASA designate the distribution of funds first to itself then to the Student
Lenders); id. at 0093 (conditioning OTAF’s consent to the transfer of Essential’s assets on the execution of escrow
instructions “approved in writing by [OTAF]”).

                                                          35
Case 20-03092-mvl Doc 194 Filed 05/03/21                        Entered 05/03/21 16:34:25              Page 36 of 66




retained sole authority to deliver written escrow instructions to UMB during the distribution from

the UMB Escrow.207

         Thus, the undisputed facts show that OTAF was a non-statutory insider from December 4,

2017 as a matter of law.

         OTAF attempts to argue that it was not a non-statutory insider because all of its actions

were taken within the bounds of its rights under the 2015 Agreement. OTAF cites to a wide swath

of case law in an attempt to support of its position.208 OTAF does not cite, however, to one case

from the Fifth Circuit supporting its position. Furthermore, the precedent OTAF relies upon is

distinguishable. OTAF cites Meeks v. Bank of Rison (In re Armstrong) for the proposition that it

exercised no more than financial oversight and not the day-to-day control required to be deemed a

non-statutory insider.209 In Meeks, the debtor’s bank determined for the debtor which deposits

would receive immediate credit and which checks would be paid or held for later.210 The Meeks

court ultimately found that the bank had not exerted sufficient control to be considered a non-

statutory insider due, in part, to the bank’s failure to direct the debtor’s day-to-day activities.211

         The Court finds Meeks distinguishable on two bases. First, the court in Meeks noted that

its findings were particularly applicable to a bank acting as a creditor.212 OTAF is not a bank, and

thus the analogy to Meeks is weakened. Second, OTAF exerted significant control over Essential

in this case. OTAF, as a franchisor, had a much higher degree of day-to-day control under the

2015 Agreement than a simple lender would. Moreover, OTAF admits that it exercised this

control, especially following the Breach Notices. In those Breach Notices, OTAF deemed


207
    Trustee App. at 0055–60.
208
    ECF No. 73 ¶¶ 75–81.
209
    231 B.R. 746, 749 (Bankr. E.D. Ark. 1999).
210
    Id. at 748.
211
    Id. at 750.
212
    Id. at 749, 750 (“In determining whether a creditor, and particularly a bank, has the requisite level of control . . .
.” (emphasis added)).

                                                           36
Case 20-03092-mvl Doc 194 Filed 05/03/21                  Entered 05/03/21 16:34:25          Page 37 of 66




Essential’s defaults incurable and provided severely limited options for avoiding the outright

termination of the franchise license.          Although Caufield may have independently located

Paramount as a buyer, OTAF thereafter forced the Asset Sale’s completion through tight timelines

and demands on execution and delivery of deal documents. As described above, OTAF nearly

unilaterally controlled the negotiation and drafting of the deal documents, including the ASA, the

Escrow Agreement, and the settlement agreements with the Student Lenders. Finally, OTAF

ensured that it would be paid in full in the process to the detriment of other creditors. Thus, Meeks

does not support OTAF’s position.

        OTAF also heavily relies upon In re Congrove, a case in which the Sixth Circuit

Bankruptcy Appellate Panel held that McDonald’s Corporation would not be considered an insider

for the purposes of a fraudulent transfer action.213 In Congrove, McDonald’s, a franchisor, notified

the debtors, its franchisees, that their financial position was critical.214 After negotiations, the

debtors and McDonald’s agreed that the franchise licenses would be terminated and the debtors

would convey all of the restaurant assets to McDonald’s, but the agreement between them did not

contemplate any monetary consideration.215 After the debtors and McDonald’s executed the

franchise termination agreement, McDonalds paid a total of $768,060.38 of the debtors’ more than

$1.5 million in debt.216

        The court in Congrove ultimately held that the debtors “presented no evidence of day-to-

day, extra-contractual control by McDonald’s” and that the record contained “no indication that

the relationship . . . went beyond an arm’s-length franchisor-franchisee relationship.”217 As with



213
    330 B.R. 880 (Table), 2005 WL 2089856 (6th Cir. B.A.P. Aug. 31, 2005), aff’d, 222 Fed. App’x 450 (6th Cir.
2007).
214
    Id. at *2.
215
    Id.
216
    Id.
217
    Id. at *8.

                                                     37
Case 20-03092-mvl Doc 194 Filed 05/03/21              Entered 05/03/21 16:34:25      Page 38 of 66




OTAF’s reliance upon Meeks, herein, lies OTAF’s problem—the undisputed record here is replete

with evidence of OTAF’s exercise of control over Essential. The facts supporting this conclusion

have been laid out several times. OTAF is correct when it states that many of its actions were

contemplated by the 2015 Agreement. OTAF has not cited any law, however, that a franchisor’s

exercise of contractual rights in a way that effectively controls a franchisee, its contractual

undertakings, the sale of its assets, and the selection and payment of its creditors per se insulates

its actions from an insider analysis.

       Nor does the Court intend to state here that every franchisor is per se a non-statutory

insider. Rather, the Court’s finding, on the undisputed facts of this case, is that OTAF used its

close relationship with Essential to gain better treatment than it may otherwise have obtained and

that, at every step after the Incurable Breach Notice on December 4, 2017, OTAF dealt with

Essential at less than arm’s-length, including as to the Escrow Transfer.

       As such, the Court finds that the undisputed facts show that OTAF was a non-statutory

insider from December 4, 2017 up to and including July 3, 2018, when the Escrow Transfer

occurred.

                       ii. Concealment of the transfer from Essential’s creditors

       The Trustee next alleges that Caufield concealed the Asset Sale and the Escrow Transfer

from his and Essential’s other creditors. As an initial note, the Trustee makes no argument that

Caufield attempted to conceal the Pre-Escrow Transfers. OTAF likewise limits its argument to

the Asset Sale and the Escrow Transfer. Thus, the Court will focus on whether the Escrow Transfer

itself was concealed from Essential’s other creditors.

       Both the Trustee and OTAF suffer from a similar problem here as they did in discussing

the Agreed Judgment—the cited evidence relates primarily to the Asset Sale, not the Escrow



                                                 38
Case 20-03092-mvl Doc 194 Filed 05/03/21              Entered 05/03/21 16:34:25      Page 39 of 66




Transfer. Moreover, although the Trustee’s citations to the record at times support that the Escrow

Transfer may not have been well-publicized, at other times the Trustee’s evidence cuts against his

own argument.

         Caufield testified at deposition that he did not inform the Internal Revenue Service or the

Texas Comptroller, both of which filed claims in the Main Case, of the Asset Sale.218 Caufield

further testified that he never posted a notice of the Asset Sale and that he was unaware of any

other way that someone outside of Essential or OTAF could have learned of it.219 Although this

evidence tends to show that Caufield failed to publicize the Asset Sale, it has little bearing on

whether he actually concealed it, and even less bearing on whether he or Essential concealed the

Escrow Transfer.

         The Trustee’s argument is similar to that made by the creditor seeking to unwind a deed in

lieu agreement in In re 1701 Commerce, LLC.220 In that case, Judge Lynn analyzed whether the

execution of a deed in lieu agreement between the debtor and the then-owner of a hotel constituted

a fraudulent transfer.221 The court analyzed the badges of fraud under TUFTA, including the

debtor’s alleged concealment of the deed in lieu agreement.222 The Court found that some evidence

suggested that the similarity between the debtor’s and the owner’s legal names “was to prevent

potential third-party purchasers” from learning of the hotel’s financial distress.223 The court

ultimately found, however, that even though the debtor “may have been less than enthusiastic” in

publicizing the deed in lieu agreement, the evidence did not support that the debtor concealed it.224




218
    Trustee App. at 0539.
219
    Id. at 0540.
220
    511 B.R. at 816.
221
    See generally id.
222
    Id. at 837–38.
223
    Id. at 837 (emphasis added).
224
    Id. at 838.

                                                 39
Case 20-03092-mvl Doc 194 Filed 05/03/21                     Entered 05/03/21 16:34:25   Page 40 of 66




        Here, the same holds true. The Trustee’s undisputed evidence shows, at best, that Caufield

was less than enthusiastic in advertising the Asset Sale. Furthermore, the Trustee cites to the very

evidence that undermines this badge. Although it is undisputed that Caufield testified he did not

actively notify the IRS or the Texas Comptroller, he likewise testified that he did notify one of his

personal creditors, Julie Tsang, of the Asset Sale.225 Caufield further testified that “at some point

along the way . . . [Flick] knew that [Essential] was being sold.”226

        OTAF primarily argues in response that it was a creditor, as were several of Essential’s

employees, and that OTAF and the employees were aware of the Asset Sale. Although accurately

stating the factual situation, OTAF’s argument strains logic. First, again, the Asset Sale is not

directly at issue in this case, the Escrow Transfer is. Even extending OTAF’s argument to the

Escrow Transfer, the thrust of OTAF’s argument would be that Essential did not conceal the

Escrow Transfer from its creditors because OTAF, admittedly a creditor, but also the recipient of

the Escrow Transfer, was aware of it. To construe the badge of fraud to be absent because the

recipient of the alleged fraudulent transfer knew about it is more than a bit self-serving.

        Regardless of OTAF’s failure to meaningfully respond, at summary judgment the Court

does not weigh evidence.227 The Court must take the undisputed facts in the light most favorable

to the non-moving party.228 Here, the Court is compelled to find that Caufield’s testimony shows

that, although he did not inform certain of Essential’s creditors of the Asset Sale, he did not actively

conceal it either. The Trustee likewise failed to cite to specific evidence bearing on whether

Essential concealed the Escrow Transfer specifically. Thus, the Court finds that the undisputed

facts do not support this badge’s presence at the summary judgment stage.


225
    Trustee App. at 0540.
226
    Id. at 0541.
227
    Peel & Co., 238 F.3d at 394.
228
    McAllister, 201 F.3d at 574; Sambula, 285 F. Supp. 2d at 821.

                                                        40
Case 20-03092-mvl Doc 194 Filed 05/03/21                     Entered 05/03/21 16:34:25             Page 41 of 66




                          iii. Essential being sued or threatened with suit prior to the Escrow
                          Transfer

        The Trustee alleges that before the Escrow Transfer, Essential had been sued or threatened

with suit. As Judge Lynn explained in 1701 Commerce, a creditor’s demand for payment before

an alleged fraudulent transfer is a sufficient threat of suit for the purposes of fraud evidence.229 In

this case, it is undisputed that OTAF made a demand for immediate payment in the Past Due Notice

on December 4, 2017.230 Moreover, Caufield testified that, prior to the Escrow Transfer, Flick

threatened to sue Essential.231 OTAF does not genuinely dispute these facts. As such, this badge

is present in this case as a matter of law.232

                          iv. Essential’s insolvency at the time of the Transfers or the Transfers
                          rendering Essential insolvent

        The Trustee alleges that it is undisputed that Essential was insolvent at the time of the

Transfers. The Trustee’s primary support for this position is the report of his retained expert stating

as much.233 The Trustee further argues that OTAF’s retained expert did not express an opinion as

to insolvency in his report and was not asked to do so.234 OTAF initially appeared to concede that

Essential was insolvent in the OTAF Response.235 During the hearing, however, OTAF retracted

this concession in favor of arguing that Caufield provided to OTAF monthly balance sheets

showing that Essential was solvent.236




229
    511 BR. at 838.
230
    Trustee App. at 0420–0421.
231
    Id. at 0542.
232
    OTAF responded to the Trustee’s assertion of this fact on two fronts. ECF No. 104 ¶ 69. First, OTAF alleges that
it did not threaten to sue Essential. Although this is true, as noted above, a creditor’s demand for payment has been
considered a sufficient threat. Supra, at 39 n.219. Second, OTAF alleges it had no knowledge of Flick’s threatened
lawsuit prior to the Escrow Transfer. OTAF’s knowledge is irrelevant to determining whether Essential had been
threatened with suit.
233
    Trustee App. at 0323–36.
234
    See generally id. at 0188–0207; see id. at 0748 (“I wasn’t asked to look at insolvency.”).
235
    ECF No. 73 at 43.
236
    ECF No. 104 ¶ 15; see Def. Resp. App. 778–1053.

                                                        41
Case 20-03092-mvl Doc 194 Filed 05/03/21                Entered 05/03/21 16:34:25     Page 42 of 66




        The balance sheets cover the period January 31, 2017 through March 31, 2018.237 This

period does not include the months leading up to the Escrow Transfer. The Trustee’s expert,

likewise, formed his opinion as to Essential’s insolvency after review of balance sheets covering

the period December 31, 2013 through December 31, 2017, and the balance sheet for April 11,

2018.238 The parties’ respective evidence is squarely contradictory. Thus, the Court finds that a

genuine issue of material fact exists as to Essential’s insolvency at the time or as a result of the

Escrow Transfer.

                          v. Timing of the Transfers shortly before or after a substantial debt
                          was incurred

        Next, the Trustee alleges that all of the Transfers occurred shortly before or after a

substantial debt was incurred, relying upon the proofs of claim that Flick and the IRS filed in the

Main Case. OTAF, in response, flatly states, without further explanation or citation to the record

or applicable precedent, that “[t]his did not happen” and that, therefore, this badge favors OTAF.239

        The Escrow Transfer occurred on July 3, 2018. Less than three months later, on September

20, 2018, Flick and Essential entered into the Flick Settlement, pursuant to which Essential became

indebted to Flick in the amount of $546,265.11.240 These facts are not reasonably disputed. Thus,

in the absence of argument or controverting evidence from OTAF, the Court finds that this badge

of fraud is present in this case as a matter of law as to the Escrow Transfer.

                          vi. The Asset Sale was a transfer of all or substantially all of
                          Essential’s assets

        The Trustee next alleges that the Asset Sale was a transfer of all, or substantially all, of

Essential’s assets. As has been stated repeatedly thus far, both parties focus on the wrong transfer.


237
    Id.
238
    Trustee App. at 0325, 0343–44.
239
    ECF No. 73 at 43.
240
    Main Case, Claim No. 9-1 at 5–16.

                                                   42
Case 20-03092-mvl Doc 194 Filed 05/03/21                        Entered 05/03/21 16:34:25               Page 43 of 66




The Trustee accurately states that the Asset Sale transferred all or substantially all of Essential’s

assets to Paramount. The correct question, however, is whether the Escrow Transfer was a transfer

of substantially all of Essential’s assets. OTAF, in response, restates its general argument that no

transfer occurred at any point because any assets were fully encumbered by its purported lien.

         Neither party offered an argument as to whether the Escrow Transfer and its accompanying

reduction in Essential’s remaining assets was a transfer of all or substantially all of Essential’s

assets.241 Nevertheless, the Court will perform its own analysis. In In re Sissom, the court found

that a transfer of between 70% and 75% of the debtor’s assets, depending on their valuation, was

“unquestionably a [transfer] of substantially all of the Debtor’s assets.”242

         Reviewing the UMB Escrow statement in conjunction with the Escrow Agreement shows

that, after Paramount’s initial deposit, disbursements totaling $1.175 million were paid to several

of Essential’s employees and the Student Lenders.243 Thus, at the time of the Escrow Transfer,

the balance of the UMB Escrow was approximately $1.12 million. After the Escrow Transfer, the

balance of the UMB Escrow was approximately $261,000.00. The Escrow Transfer, therefore,

represented approximately a 77% decrease in the available funds which were, after the Asset Sale,

the only remaining identifiable assets of Essential.

         These facts are not reasonably disputed. Thus, the Court finds that the undisputed evidence

shows that the Escrow Transfer, representing approximately 77% of Essential’s remaining assets




241
    OTAF’s argument that no transfer occurred because Essential’s assets, as sold to Paramount, were fully encumbered
by its lien is irrelevant to the question of whether the Escrow Transfer was a transfer of substantially all of Essential’s
assets. Furthermore, because the Court finds that OTAF did not hold a valid lien, such argument is without merit.
242
    366 B.R. 677, 697 (Bankr. S.D. Tex. 2007). The court in Sissom cited other cases in which courts found transfers
representing 30% of a debtor’s assets and 77% of a debtor’s assets to be transfers of substantially all of the respective
debtors’ assets. Id. at 697 n.30 (citing In re Wright, 353 B.R. 627, 652 (Bankr. E.D. Ark. 2006); In re Knippen, 355
B.R. 710, 735 (Bankr. N.D. Ill. 2006)).
243
    Trustee Sealed App. at 0053–58; Trustee App. at 0055–60 (detailing the order in which UMB was to make
disbursements from the UMB Escrow).

                                                           43
Case 20-03092-mvl Doc 194 Filed 05/03/21                Entered 05/03/21 16:34:25     Page 44 of 66




at that time, was a transfer of substantially all of Essential’s assets. This badge is present in this

case as a matter of law.

                          vii. No reasonably equivalent value

        Whether Essential gave reasonably equivalent value in the Transfers is also an element of

the Trustee’s Counts Three and Four for constructive fraudulent transfers. The Court will discuss

this issue in detail below. For the purposes of the badges of fraud, and consistent with the Court’s

finding below, the Court finds that the Trustee has failed to carry his burden of proving that

Essential did not receive reasonably equivalent value as to the Transfers.

                          viii. Essential’s and Caufield’s credibility

        Finally, the Trustee asserts that Caufield’s alleged lack of credibility, considering his

business acumen, is an additional badge of fraud that is indisputably present in this case.        In

support of this argument, the Trustee cites In re Ritz, in which the court found that the debtor’s

lack of credibility was evidentiary of his fraudulent intent.244 In Ritz, the court found that the

debtor was not a credible witness at trial for numerous reasons, including that the record was

“replete with the [d]ebtor’s contradictions on several very germane issues.”245 In considering

whether this lack of credibility should be considered a badge of fraud, the court noted that, in the

Fifth Circuit, debtors with business acumen should be held to a higher standard.246 Thus, the court

found that, considering the debtor’s business acumen, his lack of credibility as a witness at trial

was evidentiary of his fraudulent intent.247

        Here, the Trustee attempts to invite this Court to determine Caufield’s credibility at the

summary judgment stage, a task that is more appropriately reserved for trial. This purported badge


244
    567 B.R. 715, 752 (Bankr. S.D. Tex. 2017).
245
    Id. at 733–34.
246
    Id. at 752.
247
    Id.

                                                   44
Case 20-03092-mvl Doc 194 Filed 05/03/21                       Entered 05/03/21 16:34:25             Page 45 of 66




of fraud, therefore, is not a proper issue to address at this time. The Court makes no finding as to

its existence or absence in this case.

          In summary, the Court finds that the undisputed facts show the following badges of fraud

are present in this case as a matter of law: (1) OTAF was a non-statutory insider from December

4, 2017 onward; (2) Essential had been sued or threatened with suit at the time of the Escrow

Transfer; (3) Essential became indebted to Flick for a substantial sum shortly after the Escrow

Transfer; and (4) the Escrow Transfer was a transfer of substantially all the remaining assets of

Essential. The Court, conversely, finds that the following badges are either subject to a genuine

issue of material fact, unsupported by the summary judgment record, or inappropriate for

consideration: (1) Caufield and Essential concealed the Escrow Transfer from Essential’s

creditors; (2) Essential was insolvent at the time of, or rendered insolvent by, the Escrow Transfer;

(3) Essential did not give reasonably equivalent value in exchange for the Transfers; and (4)

Caufield’s lack of credibility, considering his business acumen, is evidentiary of his fraudulent

intent.

                  d.       OTAF has sufficiently alleged a legitimate business purpose

          The existence of several badges of fraud may raise the presumption of fraudulent intent,

but this is not the end of this inquiry.248 Once a plaintiff establishes the presence of badges of

fraud, the burden then shifts to the defendant to show that a legitimate business purpose exists for

the challenged transfer.249 The test for determining whether an alleged purpose for a transfer was

legitimate is a four-part inquiry into whether the transfer was: (1) pursuant to a standard business


248
   1701 Commerce, 511 B.R. at 841–42; Faulkner, 413 B.R. at 464.
249
   1701 Commerce, 511 B.R. at 841–42 (“The presumption of fraud raised by the presence of multiple badges may
be rebutted if a legitimate purpose exists for the transfer.”); Faulkner, 413 B.R. at 466 (“Thus, as relevant here, this
Court concludes that if the Trustee establishes the existence of several badges of fraud, . . . the Defendants will bear
the burden of persuasion on any legitimate supervening purpose for each of the Transfers.”); see Duncan v. First Nat’l
Bank of Cartersville, Ga., 597 F.2d 51, 56 (5th Cir. 1979) (holding that where badges of fraud make out a strong prima
facie case of fraud the burden of proof is shifted to the defendant to show good faith).

                                                          45
Case 20-03092-mvl Doc 194 Filed 05/03/21                     Entered 05/03/21 16:34:25            Page 46 of 66




practice; (2) an arm’s-length transaction; (3) voluntary or effectively forced upon the debtor; (4)

for proper consideration.250

        Here, the Court has found that the Escrow Transfer was not an arm’s-length transfer and

was effectively forced on Essential by OTAF through the Notices of Default, Consent to Transfer,

and the Escrow Agreement. Conversely, the Court finds, and will discuss below, that there is a

genuine issue of material fact as to the reasonably equivalent value Essential received in exchange

for the Escrow Transfer, which dovetails with the “proper consideration” factor of the “legitimate

business purpose” inquiry. The Court likewise finds, and will discuss below, that, although the

Escrow Transfer was not in the subjective ordinary course of business between Essential and

OTAF, the Court currently has no evidence properly before it as to the objective ordinary course

of business in the relevant industry, which is on par with the “standard business practice” factor of

the “legitimate business purpose” inquiry. Thus, issues of material fact remain to be resolved as

to two of the four factors listed above.

        Furthermore, “when viewed from the realistic vantage point” of a distressed franchisee-

franchisor relationship, the Court finds that OTAF has raised, at the very least, a sufficient specter

of a legitimate business purpose for the Escrow Transfer to prevent entry of summary judgment

against it.251 It is undisputed that the Escrow Transfer was made on account of a substantial debt

owed by Essential to OTAF. It is furthermore undisputed that OTAF’s course of conduct was at

least contemplated by the 2015 Agreement. Thus, because two of the four “legitimate purpose”

factors are unresolved and OTAF has sufficiently asserted the outline of a legitimate business




250
    1701 Commerce, 511 B.R. at 842 (citing In re Womble, 289 B.R. 836, 855 (Bankr. N.D. Tex. 2003)); see Moreno
v. Ashworth (In re Moreno), 892 F.2d 417, 420–21 (5th Cir. 1990) (stating four factors considered in determining the
debtor’s lack of fraudulent intent).
251
    1701 Commerce, 511 B.R. at 842 (“But, when viewed from the realistic vantage point of a Property value
coinciding with the outstanding secured debt, a legitimate purpose is apparent.”).

                                                        46
Case 20-03092-mvl Doc 194 Filed 05/03/21                     Entered 05/03/21 16:34:25             Page 47 of 66




purpose on this summary judgment record, the Court finds that there are genuine issues of material

fact as to Essential’s fraudulent intent.

        In summary, the Trustee has established as a matter of law all elements of Counts One and

Two for actual fraudulent transfers under the Bankruptcy Code and TUFTA, except that there are

genuine issues of material fact as to Essential’s fraudulent intent. Thus, the only issue remaining

for trial on these causes of action is fraudulent intent.

B.      Count Three – Constructive Fraudulent Transfers under § 548(a)(1)(B) and Count
        Four – Constructive Fraudulent Transfers under § 544(b) and TUFTA § 24.006

        1.       Amendment of the Trustee’s Complaint

        There is a plethora of issues regarding the Trustee’s Count 4 seeking to avoid transfers

under § 544(b) of the Bankruptcy Code and § 24.006(b) of TUFTA. In the Complaint, the Trustee

states a claim for “Avoidance of Fraudulent Transfers to Present Creditors” under “11 U.S.C.

§ 544(b) and [TUFTA] § 24.006.”252 The Trustee, more specifically, alleges in the Complaint that

the Transfers are avoidable under § 24.006(b), which provides that a transfer “is fraudulent as to a

creditor whose claim arose before the transfer was made if the transfer was made to an insider for

an antecedent debt, the debtor was insolvent at that time, and the insider had reasonable cause to

believe that the debtor was insolvent.”253

        In the Trustee Brief, however, the Trustee argues that he “seeks to avoid the [Transfers] as

constructive fraudulent transfers under . . . Section 24.005[(a)](2) of TUFTA.”254 The Trustee goes

on to recite and argue the elements thereunder, namely: “(1) lack of reasonably equivalent value



252
    ECF No. 1 at 12 (heading) (emphasis added).
253
    Id. ¶ 51; TUFTA § 24.006(b).
254
    ECF No. 56 ¶ 84 (emphasis added). As discussed above, in the Trustee Motion, the Trustee did not originally
appear to seek summary judgment as to the fourth count in the Complaint. Conversely, in the Trustee Brief, he appears
to affirmatively seek summary judgment as to the fourth count in the Complaint. Therefore, the Court construed the
Trustee Motion to seek summary judgment as to the first four counts in the Complaint, consistent with the Trustee
Brief and OTAF’s briefing in general.

                                                        47
Case 20-03092-mvl Doc 194 Filed 05/03/21                       Entered 05/03/21 16:34:25              Page 48 of 66




for the transfer; and (2) the [transferor] was ‘financially vulnerable’ or insolvent at the time of the

transaction.”255 OTAF responded in kind, addressing the Trustee’s argument under § 24.005 in

the OTAF Response without noting that the Trustee was arguing a different cause of action than

what he pled.

         Even more confusingly, however, OTAF moved for summary judgment in its favor as to

the Trustee’s originally stated claim under § 24.006 of TUFTA.256 OTAF’s argument that it is

entitled to summary judgment on this claim is that OTAF was not an insider and that TUFTA does

not apply in this case because all of the assets in question were encumbered by its purported lien.

Both of these arguments appear to be geared toward the elements under § 24.006(b). OTAF did

not, however, recite those elements in the OTAF Brief, nor did it cite to § 24.006 at all in the

substantive portion of the OTAF Brief.257

         Finally, at oral argument, both parties also focused only on the elements under § 24.005 of

TUFTA, rather than § 24.006.258

         Rule 56 provides that “[a] party may move for summary judgment, identifying each claim

or defense . . . on which summary judgment is sought.”259 Rule 15, however, provides that

pleadings may be amended beyond the 21-day “amendment as a right” period with leave of court,

which should be freely given “when justice so requires.”260 Furthermore, in the Fifth Circuit, even

if not explicitly stated, a request for leave to amend may be inferred when a party raises new claims


255
    Id. (citing Janvey v. Golf Channel, Inc., 487 S.W.3d 560, 562 & n.21 (Tex. 2016); TUFTA § 24.005(a)(2)).
256
    ECF No. 47 at 2 (“Defendant seeks summary judgment on the . . . Fourth Claim for Avoidance of Fraudulent
Transfers to Present Creditors [under] . . . § 24.006.”); ECF No. 48 at 8 (same).
257
    The only place § 24.006 is mentioned in the OTAF Brief is in the prefatory paragraph, which appears to be a
repetition of the OTAF Motion.
258
    The parties’ argument and briefing collaterally addressed some relevant issues to a claim under § 24.006(b) of
TUFTA. For example, one requirement thereunder is that the challenged transfer was made to an insider of the
transferor. Id. The parties fully briefed and argued OTAF’s insider status, but primarily did so as that issue relates to
badges of fraud, rather than § 24.006.
259
    Fed. R. Civ. P. 56(a).
260
    Fed. R. Civ. P. 15(a)(2).

                                                          48
Case 20-03092-mvl Doc 194 Filed 05/03/21                     Entered 05/03/21 16:34:25             Page 49 of 66




in summary judgment pleadings.261 Whether to grant an inferred request for leave to amend is

determined by analyzing whether there is an apparent or declared reason for denial, such as, inter

alia, undue delay, bad faith or dilatory motive on the part of the purported movant, undue prejudice

to the other party by virtue of allowance of the amendment, or futility of amendment.262

        Here, the Parties have fully briefed and argued causes of action under both § 24.005(a)(2)

and § 24.006(a) of TUFTA. OTAF has had numerous opportunities to assert that the Trustee pled

one claim and sought summary judgment on others. As such, the Court finds that, although the

Trustee did not explicitly seek to amend the pleadings, such a request should be inferred from the

Summary Judgment Motions, responses thereto, and oral argument.263 Moreover, given the

fulsome briefing and argument, the Court concludes that the amendment will not result in unfair

surprise or prejudice to OTAF.264 The Court, therefore, deems the Complaint amended to assert

causes of action under §§ 24.005(a)(2), 24.006(a), and 24.006(b) of TUFTA.

        2.       Constructive Fraudulent Transfer under § 24.006(b) of TUFTA

        Section 24.006(b) of TUFTA provides that “[a] transfer made by a debtor is fraudulent as

to a creditor whose claim arose before the transfer was made if the transfer was made to an insider

for an antecedent debt, the debtor was insolvent at that time, and the insider had reasonable cause

to believe that the debtor was insolvent.” The Court has already addressed OTAF’s arguments for

summary judgment as to the Trustee’s pled cause of action under this section. First, OTAF was a


261
    ProvideRx, 507 B.R. at 166 (citing Stover v. Hattiesburg Pub. Sch. Dist., 549 F.3d 985, 989 n.2 (5th Cir.2008);
Whitmire v. Victus Ltd., 212 F.3d 885, 889 (5th Cir.2000); Sherman v. Hallbauer, 455 F.2d 1236, 1242 (5th Cir.1972))
(internal quotations and citations omitted) (emphasis added).
262
    Id. at 166–67 (quoting Whitmire v. Victus Ltd., 212 F.3d 885, 889 (5th Cir. 2000)).
263
    It is also noteworthy to mention that, while the Court had this matter under advisement, the Parties filed their
Proposed Joint Pretrial Order and their respective Proposed Findings of Fact and Conclusions of Law. ECF Nos. 153,
158, 161. The apparent confusion over the Trustee’s fourth cause of action carried over into those filings, with each
party treating the Complaint as including causes of action under §§ 24.005(a)(2) and 24.006(a), further underscoring
the propriety of inferring a request to amend the Complaint.
264
    Additionally, as will be discussed below, §§ 24.005(a)(2) and 24.006(a) of TUFTA closely mirror § 548(a)(1)(B)
of the Bankruptcy Code, further indicating that OTAF will not be unfairly surprised or prejudiced by the amendment.

                                                        49
Case 20-03092-mvl Doc 194 Filed 05/03/21                      Entered 05/03/21 16:34:25             Page 50 of 66




non-statutory insider from December 4, 2017 onward. Second, OTAF never perfected its security

interest, thus all of Essential’s assets at all relevant times met the TUFTA definition of “asset.”

OTAF, therefore, is not entitled to summary judgment in its favor on this claim.

         3.       Constructive Fraudulent Transfers under § 548(a)(1)(B) of the Bankruptcy Code
                  and §§ 24.005(a)(2) and 24.006(a) of TUFTA

         A trustee in bankruptcy may avoid a transfer as constructively fraudulent under the

Bankruptcy Code if: (1) the transfer was of an interest of the debtor in property; (2) the transfer

was made or incurred on or within two years before the date of the filing of the petition; (3) the

debtor voluntarily or involuntarily received less than reasonably equivalent value in exchange for

such transfer or obligation; and (4) as relevant in this case, the debtor was insolvent on the date

that the transfer was made or became insolvent as a result of the transfer.265 Under TUFTA, a

transfer is constructively fraudulent if: (1) the debtor transferred an interest in property;266 (2)

without receiving reasonably equivalent value in exchange for the transfer; and (3) while the debtor

was insolvent, or became insolvent as a result of the transfer.267

         As discussed above, the undisputed facts show that the Transfers were of an interest of

Essential in the property transferred and all the Transfers occurred within two years of the date of

the filing of the Petition. The Court therefore grants summary judgment in the Trustee’s favor as

to those elements.




265
    11 U.S.C. § 548(a)(1)(B)
266
    As discussed above as to the Trustee’s actual fraudulent transfer cause of action under TUFTA, this element is
imported to the state law cause of action through § 544(b)(1) of the Bankruptcy Code.
267
    See TUFTA §§ 24.005(a)(2), 24.006(a). The test under § 24.005(a)(2)(A)–(B) requires that the debtor either “was
engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were
unreasonably small in relation to the business or transaction” or “intended to incur, or believed or reasonably should
have believed that the debtor would incur, debts beyond the debtor’s ability to pay as they became due.” These are
essentially identical to the balance sheet and income statement tests for insolvency, respectively. TUFTA
§ 24.005(a)(2)(A)–(B). Section 24.006(a) requires that “the debtor was insolvent at [the time of the transfer] or the
debtor became insolvent as a result of the transfer.” Id. § 24.006(a).

                                                         50
Case 20-03092-mvl Doc 194 Filed 05/03/21                     Entered 05/03/21 16:34:25            Page 51 of 66




        Reasonably equivalent value is not defined in the Bankruptcy Code. In the Fifth Circuit,

in order to satisfy this element, the debtor must have “received value that is substantially

comparable to the worth of the transferred property.”268 Reasonably equivalent value is measured

from the standpoint of creditors and the proper focus is on the net effect of the transfers on the

debtor’s estate, and the funds available to unsecured creditors.269 In Janvey, the Texas Supreme

Court answered a certified question from the Fifth Circuit as to the definition of reasonably

equivalent value under TUFTA. There, the Texas Supreme Court held that reasonably equivalent

value, for the purpose of analyzing a good-faith affirmative defense under TUFTA, has three

prongs: (1) full performance under a lawful, arm’s-length contract for fair market value; (2)

providing consideration that had objective value at the time of the transaction; and (3) making the

exchange in the ordinary course of the transferee’s business.270

        Here, the Trustee failed to carry his burden to prove that Essential did not receive

reasonably equivalent value as to the Transfers as a matter of law. The Trustee failed to

affirmatively assert any facts directly supporting his position beyond pointing out the minimal

residual cash Essential received from the UMB Escrow. Although the Trustee cited to the

existence of the Janvey factors, he failed to cite to evidence suggesting their existence in the record.

Instead, the Trustee asserts only two facts on reasonably equivalent value: (1) OTAF’s expert did

not render an opinion in his report as to reasonably equivalent value;271 and (2) Essential’s other

creditors had no control over the distribution of the funds from the UMB Escrow.272 These facts




268
    Stanley v. U.S. Bank Nat’l Assn. (In re TransTexas Gas Corp.), 597 F.3d 298, 306 (5th Cir. 2010) (quoting BFP v.
Resolution Trust Corp., 511 U.S. 531, 548 (1994)) (internal quotation marks omitted).
269
    Id. (citing In re Hinsley, 201 F.3d 638, 644 (5th Cir. 2000)) (internal citations and quotation marks omitted).
270
    487 S.W.3d at 564.
271
    ECF No. 104 ¶ 91.
272
    Id. ¶ 92.

                                                        51
Case 20-03092-mvl Doc 194 Filed 05/03/21               Entered 05/03/21 16:34:25       Page 52 of 66




alone do not conclusively establish that Essential did not receive reasonably equivalent value as to

the transfers.

        The Court addressed the issue of Essential’s insolvency in its analysis as to the asserted

badges of fraud. In summary, although the Trustee’s expert was the only one to express an opinion

as to insolvency and opined that Essential was insolvent at the time of the Transfers, the balance

sheets Caufield sent to OTAF purport to show solvency at least through April 11, 2018. Although

perhaps not sufficient to rebut the Trustee’s expert report at trial, taking the balance sheet evidence

in the light most favorable to the non-moving party, OTAF, the Court finds that there exists a

factual dispute regarding insolvency, the resolution of which requires the Court to weigh evidence

and determine credibility.

        Because the Trustee failed to carry his burden of proving that Essential did not receive

reasonably equivalent value and because there exists a genuine issue of material fact as to

Essential’s insolvency, the Court must deny the Trustee Motion as to the Trustee’s Count Three

for avoidance of constructive fraudulent transfers under § 548(a)(1) of the Bankruptcy Code and

the Trustee’s now-amended Count Four for avoidance of constructive fraudulent transfers under

§§ 24.005 and 24.006 of TUFTA.

C.      Count Five – Preferences Under § 547(b)

        OTAF seeks summary judgment in its favor on the Trustee’s fifth cause of action in which

he seeks avoidance of certain of the Transfers as preferences pursuant to § 547(b) of the

Bankruptcy Code. The Trustee, though not moving for summary judgment on this particular claim,

seeks summary judgment in his favor on three of OTAF’s affirmative defenses asserted in

connection with this cause of action: (1) the Transfers were contemporaneous exchanges of new

value; (2) the Transfers were in the ordinary course of business between Essential and OTAF (the



                                                  52
Case 20-03092-mvl Doc 194 Filed 05/03/21                       Entered 05/03/21 16:34:25             Page 53 of 66




“Subjective Prong”) and the Transfers were in the ordinary course of business for businesses in

OTAF’s industry (the “Objective Prong”); and (3) OTAF provided subsequent new value to

Essential. The Court finds, for the reasons set forth below, that OTAF is not entitled to summary

judgment on the Trustee’s fifth cause of action, and that the Trustee is only entitled to summary

judgment in his favor as to OTAF’s subjective ordinary course of business defense.

         Congress enacted § 547 of the Bankruptcy Code in 1978 as part of its major overhaul of

bankruptcy laws.273 In § 547(b), “Congress broadly authorized bankruptcy trustees to avoid any

transfer of an interest of the debtor in property if five conditions are satisfied and unless one of

[nine] exceptions . . . is applicable.”274 Thus, in addition to establishing that an interest of the

debtor in property was transferred, a bankruptcy trustee must also show that an avoidable

preference: (1) benefitted a creditor; (2) was made on account of an antecedent debt; (3) was made

while the debtor was insolvent; (4) was made within 90 days before bankruptcy or within one year

before bankruptcy if the creditor was an insider at the time of the transfer; and (5) enabled the

creditor to receive a larger share of the estate than if the transfer had not been made.275 In engaging

in this endeavor, a trustee must conduct reasonable due diligence into the circumstances of the

case and take into account a party’s known or reasonably knowable affirmative defenses under

subsection (c).276

         1.       Were the Transfers to OTAF preferential as a matter of law?

         Initially, OTAF contends that it had a perfected, enforceable lien that relates back to the

creation of its security interest and, therefore, the payments made to it were not preferential. In




273
    Union Bank v. Wolas, 502 U.S. 151, 156 (1991).
274
    Id. at 154 (quoting 11 U.S.C. § 547(b)) (internal quotation marks omitted) (emphasis in original).
275
    Id. at 154–55; see 11 U.S.C. § 547(g) (“[T]he trustee has the burden of proving the avoidability of a transfer under
subsection (b) of this section.”).
276
    11 U.S.C. § 547(b).

                                                          53
Case 20-03092-mvl Doc 194 Filed 05/03/21                      Entered 05/03/21 16:34:25             Page 54 of 66




support of its argument, OTAF relies on Grant v. Kaufman, P.A. (In re Hagen). In Hagen, the

Eleventh Circuit was asked to determine whether a payment made to an attorney forty-seven days

before bankruptcy was a preference.277 The attorney in question “claim[ed] a charging lien under

a contingent fee contract entered into outside the 90-day preference period, and it [was]

acknowledged as a matter of law that the charging lien relat[ed] back to the commencement of the

attorney’s representation.”278 The court held that the challenged transfer was not a preference

because, under Florida common law, an attorney’s lien relates back to the commencement of the

representation of the client—a date that was well outside the preference period in that case.279

Florida common law essentially created a fiction in which the attorney’s security interest was

deemed perfected as of the date the attorney-client relationship was consummated, simultaneously

leaving the date on which the client received an interest in the funds transferred unaffected. Hagen

is entirely distinguishable on its facts.

         Here, according to OTAF, it perfected its security interest in the proceeds from the sale of

its purported collateral by possession on July 3, 2018. As the Court found above, OTAF’s

argument collapses from the start because OTAF never perfected its security interest. Even if it

had, because OTAF is a non-statutory insider, this date is within the applicable, extended

preference period for transfers to insiders.280 Nevertheless, OTAF argues that its purported

perfection relates back to the date of the creation of its security interest at the signing of the 2015

Agreement. OTAF does not cite Texas statutory or common law to support this argument,

choosing instead to rely entirely on Hagen. Thus, OTAF has failed to present a legal foundation




277
    922 F.2d at 744.
278
    Id.
279
    Id. at 745.
280
    11 U.S.C. § 547(b)(4)(B) (extending the preference period to one year before the date of the filing of the petition
if the transferee is an insider).

                                                         54
Case 20-03092-mvl Doc 194 Filed 05/03/21                     Entered 05/03/21 16:34:25             Page 55 of 66




for its argument under Texas law (as opposed to Florida common law), much less overcome the

significant factual distinctions between this case and Hagen.

        Moreover, even if there were Texas law supporting OTAF’s “relation-back” argument, it

would not change the result in the context of a preference action. Seven years after the Eleventh

Circuit decided Hagen, the Supreme Court was asked in Fidelity Financial Services, Inc. v. Fink

to resolve a Circuit split between, inter alia, the Fifth and Eleventh Circuits as to when a transfer

is perfected under § 547(c)(3)(B).281 The Fifth Circuit had previously held that the perfection

period under § 547(c)(3)(B) prevailed over a longer grace period provided by state law,282 whereas

the Eleventh Circuit held the opposite—a transfer is perfected under § 547(c)(3)(B) as of the date

the creditor’s lien has priority under state law.283 Fidelity, the creditor therein, advanced the

position that, although it did not perfect its security interest within the period provided in the

enabling loan exception, its lien should nevertheless be deemed perfected as of the date of its

creation because Fidelity did perfect within the period allowed under applicable Missouri law.284

        The Supreme Court rejected Fidelity’s position, explaining that “the terms of

§ 547(e)(1)(B) apparently imply that a transfer is ‘perfected’ only when the secured party has done

all the acts required to perfect its interest, not at the moment as of which state law may retroactively

deem that perfection effective.”285 It cited several reasons for its conclusion, including that:

        Section 546 of the Code puts certain limits on the avoidance powers set forth
        elsewhere, as in the provision of § 546(b)(1)(A) that the ‘rights and powers of a
        trustee under sections 544, 545, and 549 of this title are subject to any generally
        applicable law that . . . permits perfection of an interest in property to be effective
        against an entity that acquires rights in such property before the date of perfection.’

281
    522 U.S. at 214. Section 547(c)(3)(B) contains what is commonly called the “enabling loan exception.” Id. at 214.
The enabling loan exception protects from avoidance liens that are “perfected on or before 20 days after the debtor
receives possession” of the property acquired with the enabling loan funds. Id. (quoting 11 U.S.C. § 547(c)(3)(B)).
282
    See Howard Thornton Ford, Inc. v. Fitzpatrick (In re Hamilton), 892 F.2d 1230, 1234–35 (5th Cir. 1990).
283
    See General Motors Acceptance Corp. v. Busenlehner (In re Busenlehner), 918 F.2d 928, 930–31 (11th Cir. 1990),
cert. denied sub nom. Moister v. General Motors Acceptance Corp., 500 U.S. 949 (1991).
284
    522 U.S. at 214–15.
285
    Id. at 216

                                                        55
Case 20-03092-mvl Doc 194 Filed 05/03/21                     Entered 05/03/21 16:34:25            Page 56 of 66




        Not only does the series skip from § 545 to § 549, but the omission of §
        547 becomes all the more pointed when read against the other subsections of § 546,
        all of which refer explicitly to powers and proceedings under § 547. See 11 U.S.C.
        §§ 546(a), (c)-(g). So, it is hard to resist the implication that Congress quite
        specifically intended a trustee’s power to avoid prepetition preferences to prevail
        over any state rules permitting relation back.286

Pursuant to § 547(e), “a transfer of . . . property other than real property is perfected when a creditor

on a simple contract cannot acquire a judicial lien that is superior to the interest of the

transferee.”287 In this case, even assuming arguendo that OTAF had a security interest in all of

Essential’s assets and that it perfected that security interest by possession of the proceeds thereof,

such perfection would have occurred within the insider preference period. Thus, both the alleged

perfection of OTAF’s security interest and the Transfers made during the insider preference period

are not immune from avoidance as a matter of law.

        2.       OTAF’s Affirmative Defenses to Avoidance of Preferences

        OTAF next argues that, even if the Transfers were preferential, at least three of the nine

affirmative defenses specified in § 547(c) apply here: (1) contemporaneous exchange of new

value; (2) the Subjective Prong and/or Objective Prong of the ordinary course of business defense;

and (3) new value.

                 a.       Contemporaneous Exchange of New Value

        Perhaps OTAF’s strongest defense to the Trustee’s claim for avoidance of preferences is

that Essential’s purchases of online classes through OTAF’s “franchise store” were

contemporaneous exchanges of new value. A trustee may not avoid a transfer “to the extent that

such transfer was intended by the debtor and the creditor to or for whose benefit such transfer was

made to be a contemporaneous exchange for new value given to the debtor; and in fact a


286
    Id. at 217. The Court notes that, in the 23 years since Fink was decided, Congress added two more subsections to
§ 546 that limit a bankruptcy trustee’s avoidance powers (§§ 546 (h) and (j)), but did not amend § 546(b)(1)(A).
287
    11 U.S.C. § 547(e)(1)(B).

                                                        56
Case 20-03092-mvl Doc 194 Filed 05/03/21                       Entered 05/03/21 16:34:25             Page 57 of 66




substantially contemporaneous exchange.”288 Thus, to establish this defense, a creditor must show

intent, contemporaneousness, and new value given.289 Here, despite the fact that OTAF may have

a formidable argument at trial that the vast majority of the Pre-Escrow Transfers representing

purchases from the “franchise store” were contemporaneous exchanges, it did not meet its legal

and evidentiary burdens for summary judgment purposes.

         Initially, to establish a contemporaneous exchange defense, a creditor “must demonstrate

the ‘specific measure’ of the new value received by the debtor.”290 As the Fifth Circuit explained

in Southmark, that demonstration requires a showing that the otherwise preferential transfers

“added tangible value to the bankruptcy estate so as to further the policy underlying this

defense.”291 OTAF has not presented evidence as to the specific measure of new value Essential

received such that the Court could ascertain the tangible value to the bankruptcy estate. The Court

could certainly speculate as to a number of ways in which Essential benefitted, such as providing

the classes purchased from the franchise store to Essential’s students at a profit, but the Court may

not grant summary judgment based on its own suppositions. It must rely on the record before it

and that record is devoid of any evidence to establish the new value prong of the contemporaneous

exchange defense as a matter of law. For this reason alone, the Court must deny the OTAF Motion.

         Yet, even if OTAF had overcome this burden by presenting sufficient evidence of new

value, it faces a plethora of other evidentiary issues. In support of its argument, OTAF relied on

the Declaration of Gene Longobardi (the “Longobardi Declaration”),292 and Exhibits 135 and

136 thereto, which are data and charts prepared by OTAF’s accounting staff. OTAF further relied


288
    11 U.S.C. § 547(c)(1).
289
    Southmark Corp. v. Schulte Roth & Zabel (In re Southmark Corp.), No. 99-11401, 2000 WL 1741550, at *3 (5th
Cir. Nov. 7, 2000).
290
    Id. (citing Creditor’s Comm. v. Spada (In re Spada), 903 F.2d 971, 976–77; Jet Fla. Sys., Inc. v. Am. Airlines, Inc.
(In re Jet Fla. Sys.), 861 F.2d 1555, 1558 (11th Cir. 1988)).
291
    Id.
292
    OTAF App. at 4–9 (body); 10–265 (exhibits to the Longobardi Declaration).

                                                          57
Case 20-03092-mvl Doc 194 Filed 05/03/21                       Entered 05/03/21 16:34:25             Page 58 of 66




on a declaration and expert report prepared by Don Fife (together, the “Fife Report”).293

Preliminarily, the charts OTAF’s accounting staff prepared are hearsay.294 Although the Trustee

did not specifically raise a hearsay objection to them, he has certainly challenged their reliability

and Longobardi’s personal knowledge as to their accuracy.295 Moreover, although the Court may

consider hearsay to which an objection is not made, it is not required to do so.296

         Given that the Trustee has raised significant concerns regarding the charts’ reliability, the

Court is not inclined to consider them unless there is an applicable hearsay exception. One possible

exception is the business-records exception.297 To establish the requisite foundation for the

business-records exception, the proponent must provide an affidavit, establishing that the affiant

has: 1) personal knowledge to testify as custodian of documents; and 2) personal knowledge as to

some of the statements in the affidavit.298 Mr. Longobardi does claim that he has knowledge of at

least some of the statements in the Longobardi Declaration, arguably satisfying the second prong

of the business records exception. However, the Longobardi Declaration lacks foundation because

it does not state that Mr. Longobardi was the custodian of the relevant business records or

otherwise represent that records are kept under his custody or control.

         Additionally, the relevant statements contained in the Longobardi Declaration are

themselves inadmissible as they are not based upon personal knowledge. In paragraph 14 of the

Longobardi Declaration, he states:



293
    Id. at 266–399.
294
    See Bonn Operating Company v. Devon Energy Production Company, LP, Civil Action 4:06-CV-734-Y, 2009 WL
10677308, at *1 (N.D. Tex. Sept. 24, 2009) (collecting cases).
295
    See, e.g., ECF No. 71 at 3–4; 7–8.
296
    Bellard v. Gautreax, 675 F.3d 454, 461 (5th Cir. 2012) (also noting that the Fifth Circuit can correct the admission
of unobjected to hearsay in the interest of fairness).
297
    See Bonn, 2009 WL 10677308, at *1 (“[S]uch documents may be admitted over a hearsay objection to prove their
contents where the proponent of the evidence has established the foundation for the business-records exception set out
in Fed. R. Evid. 803(6).”); Fed. R. Evid. 803(6) (the “business-records” exception).
298
    Texas A&M Research Foundation v. Magna Transp., Inc., 338 F.3d 394, 402 (5th Cir. 2003).

                                                          58
Case 20-03092-mvl Doc 194 Filed 05/03/21                    Entered 05/03/21 16:34:25           Page 59 of 66




        The accounting information that constituted the basis of Mr. Fife’s expert witness
        report was prepared by the accounting staff of OTAF from business records
        maintained by OTAF in the regular course of its business. The business and
        accounting records of OTAF sent to Mr. Fife are kept on a substantially
        contemporaneous basis and, while the reports were created for this litigation, I have
        no reason to believe that they are inaccurate.”299

According to the Fifth Circuit, statements in affidavits must be based on personal knowledge, not

based merely on information and belief.300 This statement from the Longobardi Declaration shows

that he lacked personal knowledge as to the accuracy of the business and accounting records that

were sent to Mr. Fife.

        The statement also does not satisfy the requirements of Rule 602 of the Federal Rule of

Evidence. In Bonn Operating Company v. Devon Energy Production Company, Judge Means,

dealing with a similar issue, held that statements contained in an affidavit were insufficient for the

purposes of Rule 602, where the affiant’s only knowledge of certain billing statements came from

reviewing them.301 There was no evidence that the affiant prepared the billing statements, took

part in the accounting underlying the billing statements, or had any knowledge of the amounts

allegedly owed independent of those billing statements, which were excluded as hearsay.302 Here,

not only is there no evidence of these items, the Longobardi Declaration provides at least some

evidence that Longobardi did not prepare the summaries, nor did he take part in the accounting

underlying them.

        Furthermore, as was the case in Bonn, the “best-evidence” rule precludes OTAF from

relying on the summaries of invoices and payments, where the originals are available. Rule 1002

provides that “[a]n original writing, recording, or photograph is required in order to prove its



299
    OTAF App. at 7, ¶ 14 (emphasis added).
300
    Obregon v. U.S., 791 Fed. App’x 458, 461 (5th Cir. 2019) (quoting Bolen v. Dengel, 340 F.3d 300, 313 (5th Cir.
2003)).
301
    Bonn, 2009 WL 10677308 at *5.
302
    Id.

                                                       59
Case 20-03092-mvl Doc 194 Filed 05/03/21                  Entered 05/03/21 16:34:25         Page 60 of 66




content unless these rules or a federal statute provides otherwise.”303 OTAF has not cited to any

rule or federal statute that provides otherwise, or circumstances that would justify the use of the

summaries over the original invoices and payments. Instead, OTAF is impermissibly using the

charts to “testify” as to the content of the originals. The testimony of OTAF’s expert, Don Fife,

confirms that, at the very least, invoices do in fact exist.304

        The Fife Report does nothing to cure this deficiency. Fife was not involved in the

preparation of the charts and did not make a reasonable effort to verify their accuracy. Fife’s

deposition testimony shows that he does not know how OTAF applied payments to invoices305 and

that he only tested about 10 of the invoices.306 OTAF cannot turn water into wine by attaching

documents, which themselves are hearsay, to an expert report, which is also hearsay. Further, the

Expert Report itself is not helpful as to OTAF’s contemporaneous exchange defense because Fife

neither conducted that analysis, nor did he opine on it.307 Nor can OTAF correct the oversight by

attaching a “re-sorted” exhibit, presumably prepared for its contemporaneous exchange defense,

accompanied by a declaration of OTAF’s counsel (the “Yaspan Declaration”)—not Mr. Fife.308

        Thus, because OTAF failed to present evidence of the specific measure of new value it

provided to Essential in the asserted contemporaneous exchanges, and for the myriad evidentiary

issues detailed above, the Court must deny summary judgment in OTAF’s favor on its

contemporaneous exchange affirmative defense.

                b.       Ordinary Course of Business Defenses as to the Escrow Transfer




303
    Fed. R. Evid. 1002.
304
    Trustee Obj. App. at 045, 19:9-14.
305
    Trustee Obj. App. at 044–45, 18:25, 19:1-4.
306
    Id. at 045, 19:9-19.
307
    See generally OTAF App. 271–79. Fife only evaluated OTAF’s “net new value” defense under § 547(c)(4), and
its ordinary course of business defense. Id. at 272 (summarizing the “Expert Opinions” in the Fife Report).
308
    OTAF App. at 402–03; 474–502.

                                                     60
Case 20-03092-mvl Doc 194 Filed 05/03/21                     Entered 05/03/21 16:34:25            Page 61 of 66




        Next, OTAF seeks summary judgment in its favor on the Subjective Prong of the ordinary

course of business defense under § 547(c)(2)(A) of the Bankruptcy Code. The Trustee, conversely,

seeks summary judgment in his favor on the same. The Trustee alone also seeks summary

judgment in his favor on the Objective Prong of the ordinary course of business defense under

§ 547(c)(2)(B) of the Bankruptcy Code.

        The Objective Prong concerns whether the challenged payments are consistent with the

“customary terms and conditions” other parties in the same industry facing the same or similar

problems use.309 Ordinary business terms refer to the range of terms that encompasses the practices

in which firms similar to the creditor engage.310 “[O]nly dealings so idiosyncratic as to fall outside

that broad range should be deemed extraordinary and therefore outside the scope.”311 The Trustee

has not presented evidence as to the practices in OTAF’s and Essential’s industry, and likewise

has not proven that OTAF cannot produce, rather than simply has not produced, similar evidence.

Thus, the Court is left without appropriate summary judgment evidence with which to evaluate the

Objective Prong, and therefore must deny the Trustee Motion insofar as it seeks summary

judgment thereon.

        Conversely, the Subjective Prong focuses on whether the transactions between the debtor

and the creditor both before and during the preference period are consistent.312 The defense is

narrow, and typically requires consideration of four elements: (1) the length of time the parties

were engaged in transactions prior to the preference period; (2) whether the amount or form of

tender differed from past practices; (3) whether the creditor engaged in any unusual collection or


309
    Gasmark Ltd. Liquidating Trust v. Louis Dreyfus Nat. Gas Corp. (In re Gasmark, Ltd.), 158 F.3d 312, 317 (5th
Cir. 1998); see Ramba, 437 F.3d at 462.
310
    In re KLN Steel Products Co., LLC, 506 B.R. 461, 469 (Bankr. W.D. Tex. 2014) (quoting Gulf City Seafoods, Inc.
v. Ludwig Shrimp Co., Inc. (In re Gulf City Seafoods, Inc.), 296 F.3d 363, 368 (5th Cir.2002)).
311
    Id.
312
    Id.; Lightfoot v. Amelia Maritime Svcs. Inc. (In re Sea Bridge Marine, Inc.), 412 B.R. 868, 872 (Bankr. E.D. La.
2008).

                                                        61
Case 20-03092-mvl Doc 194 Filed 05/03/21                  Entered 05/03/21 16:34:25    Page 62 of 66




payment activities prior to the transfers; and (4) the circumstances under which the transfers were

made.313

           Three of these four elements militate heavily toward the Escrow Transfer being well

outside the scope of the ordinary course of business between Essential and OTAF. To be certain,

the sale of an entity’s assets and distribution of the proceeds to a creditor is the quintessential

extraordinary transaction. The amount of the Escrow Transfer, more than $850,000.00, is the

single largest payment between Essential and OTAF by several orders of magnitude. The method

by which the Escrow Transfer was made to OTAF, via the UMB Escrow, was also a unique

occurrence in the course of dealing between OTAF and Essential. Furthermore, Essential had

never sold, or been required by OTAF to sell, assets to make any payment, past due or otherwise.

As has been established, OTAF exercised almost unilateral control over the Asset Sale process,

the UMB Escrow, and the payments to be made therefrom. Finally, the circumstances under which

the Escrow Transfer was made—essentially a fire-sale of Essential’s assets in the face of an SEC

investigation into Caufield—were unique in the course of dealing between Essential and OTAF.

           OTAF has not produced any evidence or articulated any argument to rebut these findings.

The Court finds, based on the undisputed evidence before it, that there is no set of facts in this case

under which a reasonable factfinder could rule that the Escrow Transfer was in the subjective

ordinary course of business between Essential and OTAF. Thus, the Court grants the Trustee

Motion and denies the OTAF Motion as to the Subjective Prong.

                     c.       Ordinary Course Defense as to the Pre-Escrow Transfers

           The Court finds that the same evidentiary issues as discussed above in relation to the

contemporaneous exchange defense foreclose OTAF’s ordinary course defense as to the Pre-



313
      Lightfoot, 412 B.R. at 872.

                                                     62
Case 20-03092-mvl Doc 194 Filed 05/03/21              Entered 05/03/21 16:34:25      Page 63 of 66




Escrow Transfers. OTAF simply has not produced evidence sufficient to show that it is entitled

to summary judgment as to each of the Pre-Escrow Transfers on ordinary course grounds. As

such, the OTAF Motion must be denied in this regard.

       The Court likewise, however, must deny the Trustee Motion insofar as it seeks summary

judgment in the Trustee’s favor on this defense. The Trustee’s argument is primarily an attack on

the credibility of Fife and the Fife Report. This attack is not, as detailed above, without merit, as

it appears that Fife performed a Frankensteinian combination of the Subjective Prong and

Objective Prong analyses to reach his conclusion. Even so, the Trustee did not present any

meaningful evidence of his own showing that he is entitled to summary judgment on this defense.

Instead, the Trustee focuses on what he refers to as “unusual” collection activity after OTAF issued

the Notices of Incurable Default, without providing evidence that the alleged unusual collection

activity was outside the ordinary course of business as between the parties. Thus, the Court must

also deny the Trustee Motion as to the ordinary course defense applied to the Pre-Escrow

Transfers.

               d.      Subsequent New Value

       Finally, OTAF and the Trustee both seek summary judgment in their favor on OTAF’s

subsequent new value defense to the Trustee’s preference claim pursuant to § 547(c)(4) of the

Bankruptcy Code. The Trustee specifically seeks to bifurcate the defense as it relates to the Pre-

Escrow Transfers and the Escrow Transfer. For the reasons that follow, the Court believes that

such bifurcation is appropriate in these circumstances, and will grant summary judgment in the

Trustee’s favor, and conversely deny summary judgment in OTAF’s favor, on the subsequent new

value defense regarding the Escrow Transfer. The Court will deny summary judgment in favor of

either party on the subsequent new value defense regarding the Pre-Escrow Transfers.



                                                 63
Case 20-03092-mvl Doc 194 Filed 05/03/21                     Entered 05/03/21 16:34:25             Page 64 of 66




        Here again, OTAF is faced with the same evidentiary issues discussed in detail above

related to the Longobardi Declaration, Fife Report, and Yaspan Declaration. Even if the Court

could look past these issues, the OTAF Motion must be denied because the Court cannot parse

exactly the thrust of what OTAF is attempting to argue. The portion of the OTAF Brief related to

subsequent new value fails to follow, or even allude to, any accepted method of analyzing

subsequent new value that the Court can discern. OTAF was given a second bite at the apple in

the OTAF Response to the Trustee Motion and Brief, but failed to elaborate on its position. This

failure is particularly perplexing considering the primary focus of the Fife Report was subsequent

new value.

        The Trustee’s argument as to the Pre-Escrow Transfers presumes that they were actually

or constructively fraudulent and that, therefore, the subsequent new value defense does not

apply.314 As discussed above, however, the Court has not found, at this stage, that the Pre-Escrow

Transfers were actually or constructively fraudulent. Thus, the Court must deny the Trustee

Motion as to the Pre-Escrow Transfers, as the Trustee did not present an additional or alternative

argument.

        As to the Escrow Transfer, however, the Trustee argues that the subsequent new value

defense does not apply because OTAF did not provide value to Essential after the Escrow Transfer.

Section 547(c)(4) provides that the subsequent new value defense requires that a creditor provide

new value for the benefit of the debtor after the challenged transfer was made.315 Here, the

undisputed facts show, and the Fife Report concedes, that OTAF did not provide new value for the

benefit of Essential after the Escrow Transfer was made. The Escrow Transfer was the last transfer



314
    See 11 U.S.C. § 547(c) (limiting the applicability of the defenses thereunder to transfers challenged under § 547
only).
315
    Id. § 547(c)(4); Laker v. Vallette (In re Toyota of Jefferson), 14 F.3d 1088, 1092 (5th Cir. 1994).

                                                        64
Case 20-03092-mvl Doc 194 Filed 05/03/21                     Entered 05/03/21 16:34:25           Page 65 of 66




between the parties. As such, the Court finds that the Trustee is entitled to summary judgment in

his favor on OTAF’s subsequent new value defense as it relates to the Escrow Transfer.

D.        OTAF’s Affirmative Defenses

          Finally, the Trustee seeks summary judgment in his favor on many of the affirmative

defenses OTAF asserted in its Answer, namely: (1) right of setoff; (2) recovery does not benefit

unsecured creditors; (3) statute of limitations; (4) equitable defenses; and (5) future extensions of

credit.

          The Court will grant summary judgment in the Trustee’s favor as to the future extensions

of credit defense because OTAF withdrew it in the OTAF Response. The Court will also grant

summary judgment in the Trustee’s favor as to the right of setoff defense. OTAF cites to the very

case that forecloses it from asserting this defense. In In re McConnell, the Fifth Circuit held that

“Section 553(a) setoffs . . . do not apply to actions by the Trustee to recover fraudulent

transfers.”316 The logic of McConnell applies with even greater force as to preference actions.317

          The Court will also grant summary judgment in the Trustee’s favor as to OTAF’s

fourteenth affirmative defense, that recovery does not benefit the unsecured creditors. As the

Trustee correctly noted, this is simply not a legally cognizable defense. Moreover, if OTAF has

some sort of indemnity claim, § 502(e)(2) of the Bankruptcy Code permits OTAF to make that

claim once liability has been established. Section 502(h) permits similar relief regarding a claim

arising out of the recovery of property under § 550.

          Finally, the Court will deny the Trustee’s request for summary judgment as to OTAF’s

statute of limitations defense and equitable defenses. Although the Court doubts OTAF’s ability



316
   934 F.2d 662, 667 (5th Cir. 1991).
317
   Because OTAF did not include the right of recoupment as an affirmative defense in its Answer, the Court will not
address it here.

                                                        65
Case 20-03092-mvl Doc 194 Filed 05/03/21              Entered 05/03/21 16:34:25      Page 66 of 66




to succeed on these defenses at trial, the Trustee failed to carry his evidentiary burden and did not

cite any case law demonstrating that OTAF cannot succeed on these defenses as a matter of law.

       Based upon the foregoing, and for those additional reasons stated on the record in the

Court’s oral bench ruling:

       IT IS HEREBY ORDERED that the Trustee Motion is GRANTED IN PART and

DENIED IN PART as provided herein; and it is further

       ORDERED that the OTAF Motion is DENIED.

                                    ###END OF ORDER###




                                                 66
